EXHIBIT 10.2
Execution Copy

WAIVER AND
SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
(SUPERMARINE ACQUISITION FACILITY)


This WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this
“Waiver and Amendment”) dated as of February 13, 2007, by and among ATLANTIC
AVIATION FBO INC., a Delaware corporation (formerly known as NORTH AMERICA
CAPITAL HOLDING COMPANY, a Delaware corporation and hereinafter referred to as
the “Borrower”); the several banks and other financial institutions identified
on the signature pages hereto (the “Lender Parties”); and MIZUHO CORPORATE BANK,
LTD., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).


W I T N E S S E T H
 
WHEREAS, the Borrower has entered into an Amended and Restated Loan Agreement,
dated as of June 28, 2006, (as amended, supplemented or otherwise modified from
time to time, the “Loan Agreement”) with certain lenders identified therein (the
“Lenders”) and the Administrative Agent, pursuant to which the Lenders have
agreed to make certain Loans to the Borrower on the terms and subject to the
conditions set forth therein;
 
WHEREAS, pursuant to the Loan Agreement, the Lenders have provided to the
Borrower (i) Refinancing Term Loans in connection with the refinancing of
certain senior indebtedness of the Borrower relating to the acquisition by it or
its affiliate of certain airport service businesses and the funding of a
one-time equity distribution to the Investor; (ii) Trajen Acquisition Term Loans
in connection with the financing of the acquisition by the Borrower or its
affiliate of the equity interests in Trajen Holdings, Inc., a Delaware
corporation which owns and operates a number of fixed base operations at
municipal airports in the United States; (iii) the Revolving Loan facility for
working capital purposes of the Borrower and its Subsidiaries; and (iv) certain
other purposes permitted thereunder;
 
WHEREAS, the Term Loan facilities under the Loan Agreement have been fully drawn
for the purposes described above;
 
WHEREAS, the Borrower contemplates the acquisition, pursuant to an assignment
from the Investor, of 100% of the Equity Securities of each of Supermarine of
Santa Monica, LP, a California limited partnership, Supermarine of Stewart, LLC,
a Delaware limited liability company, Aviation Contract Services, Inc., a
California corporation, and Supermarine Investors, Inc., a California
corporation, which entities own and operate Fixed Base Operations businesses at
Santa Monica Airport, Santa Monica, California and Stewart International
Airport, New Windsor, New York (the “Supermarine Acquisition”);
 
WHEREAS, the Administrative Agent and the Lender Parties signatory to this
Waiver and Amendment have agreed with the Borrower to increase the Term Loan
facility under the Loan Agreement in order to provide financing for a portion of
the acquisition costs and other permitted purposes relating to the Supermarine
Acquisition;
 

--------------------------------------------------------------------------------


WHEREAS, Macquarie Bank Limited, one of the Lenders, has advised of its
intention to assign its share of the Loans, and all of its rights and
obligations relating thereto under the Loan Agreement, to Macquarie Finance
Americas Inc., a Delaware corporation whose equity interests will be 100%
indirectly owned by Macquarie Bank Limited (the “MBL Assignment”);
 
WHEREAS, Macquarie Finance Americas Inc. is not an Eligible Assignee for
assignment purposes under Section 10.4 of the Loan Agreement and the relevant
provisions of the Loan Agreement currently do not permit the MBL Assignment
without approval from the Required Lenders;
 
WHEREAS, the Borrower has advised of an impending organizational restructuring
of its parent entities, such that following the restructuring, the ultimate
parent company of the manager of Macquarie Infrastructure Company Trust (the
Borrower's parent entity), will no longer be Macquarie Bank Limited, but will be
a newly created holding company to be listed on the Australian Stock Exchange
(currently, Macquarie Infrastructure Company Trust is managed by an indirect
subsidiary of Macquarie Bank Limited) (the “Parent Restructuring”);
 
WHEREAS, the Parent Restructuring would violate the Change of Control
restrictions in the Loan Agreement;
 
WHEREAS, the Lender Parties signatory to this Waiver and Amendment and the
Administrative Agent have agreed to (i) amend the Loan Agreement to reflect the
increase in Term Loan Commitments relating to the Supermarine Acquisition and to
incorporate certain other amendments to the Loan Agreement as agreed to among
the parties; (ii) waive certain assignment provisions of the Loan Agreement to
permit the MBL Assignment; and (iii) amend the definition of “Change of Control”
to permit the Parent Restructuring, all subject to and upon the terms as set
forth herein; and
 
WHEREAS, pursuant to Section 10.1(a) of the Loan Agreement, the amendments and
waiver contemplated by this Waiver and Amendment will become effective upon the
execution hereof by the Lender Parties constituting the Required Lenders, the
Administrative Agent and the Borrower.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.  Definitions. Unless otherwise defined herein, capitalized terms used but not
otherwise defined herein have the meanings specified in Appendix A to the Loan
Agreement. The Rules of Interpretation set forth in Appendix A shall apply to
this Waiver and Amendment.
 
2.  Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
 
2.1  Section 2.1 (Term Loan Facility). Clause (a) of Section 2.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
 
2

--------------------------------------------------------------------------------


“(a) Term Loan Commitments. Subject to the terms and conditions set forth
herein, (i) each Refinancing Term Loan Lender severally agrees to make term
loans for the purposes specified in Section 2.6(a) (each, a “Refinancing Term
Loan”) to the Borrower during the Refinancing Term Loan Commitment Period in an
aggregate principal amount not to exceed the amount of such Term Loan Lender’s
Refinancing Term Loan Commitment, (ii) each Trajen Acquisition Term Loan Lender
severally agrees to make term loans for the purposes specified in Section 2.6(b)
(each, a “Trajen Acquisition Term Loan”) to the Borrower during the Trajen
Acquisition Term Loan Commitment Period in an aggregate principal amount not to
exceed the amount of such Term Loan Lender’s Trajen Acquisition Term Loan
Commitment, and (iii) each Supermarine Acquisition Term Loan Lender severally
agrees to make term loans for the purposes specified in Section 2.6(c) (each, a
“Supermarine Acquisition Term Loan” and, together with the Refinancing Term
Loans and the Trajen Acquisition Term Loans, the “Term Loans”) to the Borrower
during the Supermarine Acquisition Term Loan Commitment Period in an aggregate
principal amount not to exceed the amount of such Term Loan Lender's Supermarine
Acquisition Term Loan Commitment. Each Refinancing Term Loan shall be made as
part of a Borrowing consisting of Refinancing Term Loans made by the Refinancing
Term Loan Lenders ratably in accordance with their respective Pro Rata Shares of
the aggregate Refinancing Term Loan Commitments of all Refinancing Term Loan
Lenders. Each Trajen Acquisition Term Loan shall be made as part of a Borrowing
consisting of Trajen Acquisition Term Loans made by the Trajen Acquisition Term
Loan Lenders ratably in accordance with their respective Pro Rata Shares of the
aggregate Trajen Acquisition Term Loan Commitments of all Trajen Acquisition
Term Loan Lenders. Each Supermarine Acquisition Term Loan shall be made as part
of a Borrowing consisting of Supermarine Acquisition Term Loans made by the
Supermarine Acquisition Term Loan Lenders ratably in accordance with their
respective Pro Rata Shares of the aggregate Supermarine Acquisition Term Loan
Commitments of all Supermarine Acquisition Term Loan Lenders. The Refinancing
Term Loans was available in one Borrowing in an amount not exceeding
$300,000,000 for the purposes specified in Section 2.6(a). The Trajen
Acquisition Term Loans was available in one Borrowing in an amount not exceeding
$180,000,000 for the purposes specified in Section 2.6(b). The Supermarine
Acquisition Term Loans will be available in one Borrowing in an amount not
exceeding $32,500,000 for the purposes specified in Section 2.6(c).”
 
2.2  Section 2.4 (Interest Periods). Clause (b) of Section 2.4 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
 
“(b) The Term Loans shall at any given time be subject to a single Interest
Period; provided that the initial Interest Period with respect to the Borrowing
of Trajen Acquisition Term Loans will commence on the date of such Borrowing and
end on the same day as the current Interest Period for the Refinancing Term
Loans previously advanced and, on the last day of such Interest Period, such
Trajen Acquisition Term Loans shall be consolidated with the Refinancing Term
Loans, and the Trajen Acquisition Term Loans and Refinancing Term Loans will
thereafter have the same Interest Period; and provided, further, that the
initial Interest Period with respect to the Borrowing of Supermarine Acquisition
Term Loans will commence on the date of such Borrowing and end on the same day
as the current Interest Period for the Term Loans previously advanced and, on
the last day of such Interest Period, such Supermarine Acquisition Term Loans
shall be consolidated with the such other Term Loans, and the Supermarine
Acquisition Term Loans and such other Term Loans will thereafter have the same
Interest Period.”
 
3

--------------------------------------------------------------------------------


2.3  Section 2.6 (Use of Proceeds of Loans). The currently existing clauses (c)
and (d) of Section 2.6 of the Loan Agreement shall be renumbered as clauses (d)
and (e), respectively, and the following new clause (c) shall be added:
 
“(c) Borrowing of Supermarine Acquisition Term Loans. The proceeds of the
Borrowing of Supermarine Acquisition Term Loans shall be used solely (i) to
finance a portion of the acquisition costs incurred by the Investor in
connection with the Supermarine Acquisition; (ii) to pay fees payable on the
Supermarine Acquisition Term Loan Disbursement Date to the Lead Arrangers, the
Administrative Agent and the Collateral Agent; (iii) to make payment into the
Debt Service Reserve Account in an amount which results in such account being
funded with the Debt Service Reserve Required Balance as required hereunder; and
(iv) to pay or reimburse the Borrower for costs and expenses payable by the
Borrower pursuant hereto in connection with the closing of the Supermarine
Acquisition Term Loans and this Agreement.”
 
2.4  Section 2.7 (Termination or Reduction of Commitments). The currently
existing clause (d) of Section 2.7 of the Loan Agreement shall be renumbered as
clause (e), and the following new clause (d) is hereby added:
 
“(d) If the Borrowing of Supermarine Acquisition Term Loans has not been made on
or before June 20, 2007, the Administrative Agent (acting at the direction of
the Required Lenders) shall, by written notice to the Borrower, terminate the
relevant Commitments of the Lenders with respect to each of the Supermarine
Acquisition Term Loans, which termination shall become effective immediately;
provided that if the Borrowing of Supermarine Acquisition Term Loans in a
principal amount of less than $32,500,000 is made on or prior to such date, then
any undrawn Supermarine Acquisition Term Loan Commitments as of such date shall
be terminated.”
 
2.5  Section 2.8 (Prepayments).
 
(a)  Section 2.8(c) of the Loan Agreement is hereby amended by adding the
following new clause (viii):
 
“(viii) If, at any time after the Amendment Closing Date, the Borrower or any of
its Subsidiaries consummates a sale of the Management Contract Business in
accordance with Section 6.2(c)(vii), and the net proceeds from such sale exceed
$9,300,000, the Borrower shall, or shall cause such Subsidiary to, immediately
after the completion of each sale or series of related sales or other
disposition which results in such an excess or an increase in such an excess,
(A) prepay the outstanding Term Loans and, if the Term Loans shall have been
paid in full, (B) to the extent Revolving Loans are then outstanding, prepay
such Revolving Loans (and, to the extent of any such prepayment, reduce the
Revolving Loan Commitment), and (C) otherwise, Cash Collateralize the
outstanding Letter of Credit Obligations, in an aggregate principal amount equal
to one hundred percent (100%) of such excess or such increase in such excess.
Notwithstanding the foregoing, if the sale of the Management Contract Business
is consummated prior to the end of the Supermarine Acquisition Term Loan
Commitment Period, 100% of the net proceeds from such sale shall be withheld
from Distribution and retained by the Borrower until the date of Borrowing of
the Supermarine Acquisition Term Loans, at which time such amounts shall be
applied pursuant to the preceding sentence. If the Supermarine Acquisition Term
Loan Commitment is terminated without a Borrowing thereof, and the sale of the
Management Contract Business has previously occurred, the Borrower shall remit
100% of the net proceeds to be applied against the prepayment of the Loans,
unless a Distribution of such proceeds is otherwise approved by the Required
Lenders.”
 
4

--------------------------------------------------------------------------------


2.6  Section 2.9 (Fees).
 
(a) Amendment to Clause (a)(iii). Clause (a)(iii) of Section 2.9 of the Loan
Agreement shall be renumbered clause (a)(iv) and a new clause (a)(iii) is hereby
added:
 
“, (iii) to the Administrative Agent for the account of each applicable Term
Loan Lender a commitment fee equal to 0.50% per annum on the daily amount of the
Available Supermarine Acquisition Term Loan Commitment of such Term Loan Lender
during the period from and including the Amendment Closing Date to but excluding
the last day of the Supermarine Acquisition Term Loan Commitment Period, and”
 
(b) Amendment to Penultimate Sentence of Clause (a). The penultimate sentence of
clause (a) of Section 2.9 of the Loan Agreement shall be deleted and replaced in
its entirety with the following:
 
“Accrued commitment fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year, commencing on the first of
such dates to occur after the Closing Date (as defined in the Original Loan
Agreement and this Agreement, as applicable) or the Amendment Closing Date, as
applicable, and on the last day of the applicable Commitment Period.”
 
2.7  Amendments to Article IV (Conditions Precedent).
 
(a)  Section 4.4 of the Loan Agreement shall be renumbered Section 4.6.
 
(b)  A new Section 4.4 entitled “Conditions Precedent to Amendment Closing Date”
shall be added as set forth in Attachment I hereto.
 
5

--------------------------------------------------------------------------------


(c)  A new Section 4.5 entitled “Conditions Precedent to Borrowing of
Supermarine Acquisition Term Loans” shall be added as set forth in Attachment II
hereto.
 
2.8  Section 5.27 (Agreements with Affiliates and Other Agreements). The first
sentence of Section 5.27 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following.
 
“Except as disclosed on Schedule 5.27, none of the Borrower and its Subsidiaries
has entered into and, as of the Refinancing Term Loan Disbursement Date, the
Trajen Acquisition Term Loan Disbursement Date and the Supermarine Acquisition
Term Loan Disbursement Date, does not contemplate entering into, any material
agreement or contract with any Affiliate of such Person except upon terms at
least as favorable to such Loan Party as an arms-length transaction with
unaffiliated Persons, based on the totality of the circumstances.”
 
2.9  Section 6.1 (Affirmative Covenants).
 
(a)  Amendments to Clauses (a)(i)(A) and (a)(ii). The first parenthetical in
each of clauses (a)(i)(A) and (a)(ii) of Section 6.1 of the Loan Agreement is
amended by replacing the parenthetical in its entirety with the following new
parenthetical:
 
“(which shall be prepared on a consolidated basis except in respect of the
Financial Statements for the 2006 fiscal year, for which separate Financial
Statements for Trajen and its Subsidiaries may be provided, and in respect of
the Financial Statements for the 2007 fiscal year, for which separate Financial
Statements for the Supermarine Companies may be provided)”
 
(b)  Amendment to Clause (e)(ii). Clause (e)(ii) of Section 6.1 of the Loan
Agreement is amended by inserting the words “and the Supermarine Companies”
following the words “Trajen and its Subsidiaries”.
 
(c)  Amendment to Clause (l)(i). Clause (l)(i) of Section 6.1 of the Loan
Agreement is amended by deleting the words “Sections 4.1(e) and 4.3(g)” and
substituting “Sections 4.1(e), 4.3(g) and 4.5(g)” in lieu thereof.
 
(d)  New Clause (t)(iv). A new clause (t)(iv) to Section 6.1 shall be added as
follows, and the current clause (t)(iv) shall be renumbered as clause (t)(v):
 
“(iv) Subject to the following sentence, the Borrower shall at all times, at its
sole cost and expense, cause each of the Supermarine Companies holding the bank
accounts at Bank of America and City National Bank, specified on Schedule 5.26,
to cause all cash in each such account (except, with respect to any such
account, for an amount to be agreed upon with the Administrative Agent to be
reserved for working capital purposes, if necessary) to be transferred into the
Concentration Account no less frequently than on a daily basis. The Borrower, at
its sole cost and expense, shall cause each Supermarine Company to close each
such account and transfer the full balance in such account to the Concentration
Account or to an existing Operating Account that is subject to a Control
Agreement or to a new Operating Account established and maintained in accordance
with Section 6.1(q)(ii) by no later than 180 days following the Supermarine Term
Loan Acquisition Disbursement Date. The Borrower shall have delivered to the
Administrative Agent such documentation in form and substance reasonably
satisfactory to the Administrative Agent evidencing the completion of the
actions required pursuant to this clause (iv).”
 
6

--------------------------------------------------------------------------------


(e)  Amendment to Clause (v). Clause (v) of Section 6.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
 
“(v) Pledge of Equity Interests in Subsidiaries. The Borrower shall use all
commercially reasonable efforts to obtain the consent of an Airport Authority
for the pledge of the Equity Securities of any of Trajen's Subsidiaries or any
Supermarine Company, as the case may be, that is a party to a Trajen FBO Lease
or a Supermarine FBO Lease to the extent such consent is required thereunder. If
the Borrower is unable to obtain such consent within 30 days after the Trajen
Acquisition Term Loan Disbursement Date or the Supermarine Acquisition Term Loan
Disbursement Date, as the case may be, the Borrower shall, at its sole cost,
promptly cause such Trajen Subsidiary or Supermarine Company to be directly and
wholly-owned by a single-purpose entity owning only the stock of such Trajen
Subsidiary or Supermarine Company (which entity shall also be a Subsidiary of
the Borrower). The Equity Securities of each such immediate parent entity shall
be pledged in favor of the Collateral Agent to secure the Obligations.”
 
2.10  Section 6.2 (Negative Covenants).
 
(a)  Amendment to Clause (c)(vi). Clause (c)(vi) of Section 6.2 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
 
“(vi) sales of the business and assets relating to the aviation maintenance
services currently provided at the FBO facilities operated by certain of
Trajen's Subsidiaries or any Supermarine Company, to the extent permitted by the
terms of the relevant Trajen FBO Lease or Supermarine FBO Lease and in
accordance with all applicable law and Governmental Authorizations, in favor of
a reputable entity or entities possessing reasonably sufficient experience in
operating similar services in accordance with prudent industry standards for
work of similar scope and scale, and under arrangements whereby the Borrower and
its Subsidiaries are not responsible or liable for such services following such
sale."
 
(b)  New Clause (c)(vii). Section 6.2(c) of the Loan Agreement is hereby amended
by inserting a new clause (vii):
 
7

--------------------------------------------------------------------------------


“(vii) subject to Section 2.8(c)(viii), sales of the Management Contracts
Business, to the extent permitted by the terms of the relevant Management
Contracts and in accordance with all applicable law and Government
Authorizations, in favor of a reputable entity or entities possessing reasonably
sufficient experience operating similar services in accordance with prudent
industry standards for work of similar scope and scale, and under arrangements
whereby the Borrower or the relevant Subsidiaries of the Borrower owning such
business are not responsible for providing such services or any liabilities
arising therefrom following such sale, except with respect to customary
representations and warranties given by the Borrower or any of its Subsidiaries
in the applicable purchase and sale agreement.”
 
(c)  Amendment to Clause (f)(i)(C). Section 6.2(f)(i)(C) of the Loan Agreement
is hereby amended by deleting the period at the end of the sentence and
substituting a comma in lieu thereof.
 
(d)  New Clause (f)(i)(D). Section 6.2(f)(i) of the Loan Agreement is hereby
amended by inserting the following new clause (D):
 
“(D) Subject to Section 2.8(c)(viii), and so long as no Event of Default has
occurred and is continuing, the Borrower may make a Distribution to the Investor
with the proceeds from the sale of any Management Contracts Business pursuant to
Section 6.2(c)(vii).”
 
2.11  Section 10.1 (Amendments; Waivers). Clause(a) of Section 10.1 of the Loan
Agreement is amended by deleting the words “or Section 4.3(k)” and substituting
“, Section 4.3(l) or Section 4.5(l)” in lieu thereof.
 
2.12  Section 10.4 (Successors and Assigns). Clause (b)(i)(A) of Section 10.4 of
the Loan Agreement is amended by deleting such clause in its entirety and
replacing it with the following:
 
“(A) no approval of the Administrative Agent or the Borrower shall be required
for any assignment to an Affiliate of such Lender (except if the Affiliate is
the Borrower or any of the Borrower's Affiliates or Subsidiaries) or an assignee
that is a Lender immediately prior to giving effect to such assignment,”
 
3.  Waiver Relating to MBL Assignment. The Lender Parties signatory to this
Waiver and Amendment hereby (a) consent to the MBL Assignment, and (b) waive any
non-compliance by Macquarie Bank Limited, the Borrower or any other party of the
terms and provisions of the Loan Agreement resulting from the MBL Assignment.
 
4.  Representations and Warranties. The Borrower hereby represents and warrants
that, as of the date of execution and delivery of this Waiver and Amendment:
 
4.1  The Borrower has full power and authority to enter into this Waiver and
Amendment, and to perform its obligations under the Loan Agreement (as amended
hereby), and has taken all necessary action to authorize its execution and
delivery of this Waiver and Amendment and the performance of its obligations
under the Loan Agreement (as amended hereby).
 
8

--------------------------------------------------------------------------------


4.2  This Waiver and Amendment has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with the terms hereof and
thereof, subject to applicable bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally and subject to general equitable
principles.
 
4.3  All governmental authorizations and actions necessary in connection with
the execution and delivery by it of this Waiver and Amendment and the
performance of its obligations under the Loan Agreement (as amended hereby) have
been obtained or performed and remain valid and in full force and effect.
 
4.4  The execution and delivery of this Waiver and Amendment and performance of
its obligations under the Loan Agreement (as amended hereby) by the Borrower
(i) do not and will not contravene any provisions of the Borrower’s
organizational documents, or any law, rule, regulation, order, judgment or
decree applicable to or binding on the Borrower or any of its properties,
(ii) do not and will not contravene, or result in any breach of or constitute
any default under, any agreement or instrument to which the Borrower is a party
or by which the Borrower or any of its properties may be bound or affected, and
(iii) do not and will not require the consent of any Person under any existing
law or agreement which has not already been obtained.
 
5.  Effectiveness. This Waiver and Amendment shall become effective upon the
execution and delivery thereof by the Borrower, the Administrative Agent and the
Lenders signatory hereto constituting the Required Lenders and the satisfaction
of the conditions precedent set forth in Attachment I (such effective date, the
“Amendment Closing Date”); provided that notwithstanding the foregoing, (i) the
waiver in Section 3 hereof, (ii) the amendments to Section 10.4 of the Loan
Agreement as set forth in Section 2.12 hereof and (iii) the amendments to the
definitions of “Affiliate” and “Change of Control” as set forth in Attachment
III shall be effective upon the execution of this Waiver and Amendment by the
Borrower, the Administrative Agent and Lenders constituting the Required
Lenders.
 
6.  Amendments to Appendix A to Loan Agreement. Appendix A, Definitions and
Rules of Interpretation, to the Loan Agreement is hereby deleted in its entirety
and replaced with Attachment III, entitled “Appendix A, Definitions and Rules of
Interpretation”.
 
7.  Amendment to Schedule 2.1 to Loan Agreement. Schedule 2.1 to the Loan
Agreement is hereby deleted in its entirety and replaced with Attachment IV,
entitled “Commitments and Pro Rata Shares.”
 
8.  Reference to Borrower in the Loan Agreement. On and after the Amendment
Closing Date, each reference in the Loan Agreement to “North America Capital
Holding Company,” “NACH,” or “Borrower” shall mean and be a reference to
“Atlantic Aviation FBO Inc.”
 
9.  Full Force and Effect. Except as specifically amended hereby, all of the
terms and conditions of the Loan Agreement and the other Loan Documents are
unaffected and shall continue to be in full force and effect and shall be
binding upon the parties hereto in accordance with their respective terms.
 
9

--------------------------------------------------------------------------------


10.  Successors and Assigns. This Waiver and Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
11.  Governing Law. This Waiver and Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
12.  Counterparts. This Waiver and Amendment may be executed by one or more of
the parties to this Waiver and Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.
 
[Signature pages to follow.]


10

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute and deliver this Waiver and Amendment as of the date
first above written.
 



       
ATLANTIC AVIATION FBO INC., as Borrower
 
   
   
    By:   /s/ Peter Stokes  

--------------------------------------------------------------------------------

Name: Peter Stokes  
Title: President

 

 
11

--------------------------------------------------------------------------------


 

       
MIZUHO CORPORATE BANK, LTD., as Administrative Agent
 
   
   
    By:   /s/ Takeo Kada  

--------------------------------------------------------------------------------

Name: Takeo Kada  
Title: Deputy General Manager

 


 
12

--------------------------------------------------------------------------------


 

       
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
   as Term Loan Lender
 
   
   
    By:   /s/ Conor Barrett  

--------------------------------------------------------------------------------

Name: Conor Barrett  
Title: Senior Manager

       
   
   
    By:   /s/ Donal Murphy  

--------------------------------------------------------------------------------

Name: Donal Murphy  
Title: Associate Director

 
 
13

--------------------------------------------------------------------------------


 

       
BAYERISCHE LANDESBANK, NEW YORK BRANCH, as Term Loan Lender
 
   
   
    By:   /s/ Thomas Augustin  

--------------------------------------------------------------------------------

Name: Thomas Augustin
 
Title: Vice President

       
   
   
    By:   /s/ George Schnepf  

--------------------------------------------------------------------------------

Name: George Schnepf  
Title: Vice President

 
 
14

--------------------------------------------------------------------------------


 

       
MIZUHO CORPORATE BANK, LTD.,
   as Term Loan Lender
 
   
   
    By:   /s/ Takeo Kada  

--------------------------------------------------------------------------------

Name: Takeo Kada  
Title: Deputy General Manager

 
 
15

--------------------------------------------------------------------------------


 

       
MACQUARIE BANK LIMITED,
as Term Loan Lender
 
   
   
    By:   /s/ Helen Winterbotham  

--------------------------------------------------------------------------------

Name: Helen Winterbotham  
Title: Division Director, Investment Banking Group

       
   
   
    By:   /s/ Peter Farthing  

--------------------------------------------------------------------------------

Name: Peter Farthing  
Title: Legal Counsel, Investment Banking Group

 

 
16

--------------------------------------------------------------------------------





       
BANCO SANTANDER CENTRAL HISPANO, S.A., as Term Loan Lender
 
   
   
    By:   /s/ Jesus Lopez  

--------------------------------------------------------------------------------

Name: Jesus Lopez
 
Title: Vice President

       
   
   
    By:   /s/ Carlos F. de Paula  

--------------------------------------------------------------------------------

Name: Carlos F. de Paula
 
Title: Executive Director, Grupo Santander

 
 
 
17

--------------------------------------------------------------------------------


 



       
DEKABANK DEUTSCHE GIROZENTRALE, as Term Loan Lender
 
   
   
    By:   /s/ Peter Bahn  

--------------------------------------------------------------------------------

Name: Peter Bahn
 
Title:

       
   
   
    By:   /s/ Ingo Lutze  

--------------------------------------------------------------------------------

Name: Ingo Lutze
 
Title:

 
18

--------------------------------------------------------------------------------






       
HYPO PUBLIC FINANCE USA, INC., as Term Loan Lender
 
   
   
    By:   /s/ Jack Campbell  

--------------------------------------------------------------------------------

Name: Jack Campbell
 
Title: Managing Director

       
   
   
    By:   /s/ Andrew Goleb  

--------------------------------------------------------------------------------

Name: Andrew Goleb
 
Title: Director

 
19

--------------------------------------------------------------------------------


 

       
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, as Term Loan Lender
 
   
   
    By:   /s/ David A. Leech  

--------------------------------------------------------------------------------

Name: David A. Leech
 
Title: Senior Vice President, Manager, Corporate Finance, Corporate Finance
Division

       
   
   
    By:   /s/ Kari Strombom  

--------------------------------------------------------------------------------

Name: Kari Strombom
 
Title: Assistant Vice President, Corporate Finance Division, Structured Finance
Dept.


 
20

--------------------------------------------------------------------------------


 

       
LLOYDS TSB BANK plc, as Term Loan Lender
 
   
   
    By:   /s/ Paul D. Briamonte  

--------------------------------------------------------------------------------

Name: Paul D. Briamonte
 
Title: Director - Project Finance (USA), B364

       
   
   
    By:   /s/ Candi Obrentz  

--------------------------------------------------------------------------------

Name: Candi Obrentz
 
Title: Assistant Vice President, Financial Institutions USA, 0-013


 
21

--------------------------------------------------------------------------------


 

       
NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Term Loan Lender
 
   
   
    By:   /s/ Anthony J. Porter  

--------------------------------------------------------------------------------

Name: Anthony J. Porter
 
Title: Vice President

       
   
   
    By:   /s/ Stephanie Hovermann  

--------------------------------------------------------------------------------

Name: Stephanie Hovermann
 
Title: Vice President

 
 
22

--------------------------------------------------------------------------------


 



       
UNITED OVERSEAS BANK LIMITED, as Term Loan Lender
 
   
   
    By:   /s/ George Lim  

--------------------------------------------------------------------------------

Name: George Lim
 
Title: FVP & General Manager

       
   
   
    By:   /s/ Mario Sheng  

--------------------------------------------------------------------------------

Name: Mario Sheng
 
Title: AVP


 
 
23

--------------------------------------------------------------------------------




 

       
MIZUHO CORPORATE BANK, LTD.,
   as Revolving Loan Lender and Issuing Bank
 
   
   
    By:   /s/ Takeo Kada  

--------------------------------------------------------------------------------

Name: Takeo Kada  
Title: Deputy General Manager

 
 
24

--------------------------------------------------------------------------------



ATTACHMENT I
 
Section 4.4 Conditions Precedent to the Amendment Closing Date
 
(a)   Loan Documents to be Delivered.
 
(i)   The following documents shall have been duly authorized, executed and
delivered by the parties thereto, are in full force and effect and originals
thereof shall have been delivered to the Administrative Agent and the Borrower:
 
(A)  the Waiver and Amendment; and
 
(B)  a Note in favor of each Lender providing Supermarine Acquisition Term Loans
and requesting a Note, each in a principal amount equal to such Lender's
Supermarine Acquisition Term Loan Commitment.
 
(ii)   A copy of each Supermarine FBO Lease and any other FBO Lease in existence
and not otherwise delivered to the Administrative Agent as of the Trajen Term
Loan Disbursement Date, shall have been delivered to the Administrative Agent,
together with a certificate of a Responsible Officer of the Borrower certifying
as of the Supermarine Acquisition Term Loan Disbursement Date that each such FBO
Lease delivered (A) is a true, correct and complete copy of such document and
(B) is in full force and effect.
 
(b)  Supermarine Purchase Agreements. The Administrative Agent shall have
received a true, complete and correct copy of each Supermarine Purchase
Agreement, together with all schedules and attachments, duly executed and
delivered by the parties thereto, in form and substance reasonably satisfactory
to the Lead Arrangers.
 
(c)  Organizational Documents of the Borrower. The Administrative Agent shall
have received from or on behalf of the Borrower (i) the certificate of
incorporation of the Borrower, certified as of a recent date prior to the
Amendment Closing Date by the Secretary of State (or comparable public official)
of its state of incorporation, (ii) a certificate of good standing (or
comparable certificate), certified as of a recent date prior to the Amendment
Closing Date by the Secretary of State (or comparable public official) of its
state of incorporation stating that the Borrower is in good corporate and tax
standing under the laws of such state, (iii) a certificate of the Secretary or
an Assistant Secretary (or comparable officer) of the Borrower, dated the
Amendment Closing Date, certifying that (A) since June 28, 2006, there have been
no changes to the bylaws of the Borrower; (B) attached thereto are true and
correct copies of resolutions duly adopted by the board of directors of the
Borrower (or other comparable enabling action) and continuing in effect, which
authorize the execution, delivery and performance by the Borrower of the Waiver
and Amendment and the other Loan Documents to be executed by the Borrower and
the consummation of the transactions contemplated thereby; and (C) there are no
proceedings for the dissolution or liquidation of the Borrower, and (iv) a
certificate of the Secretary or an Assistant Secretary (or comparable officer)
of the Borrower, dated the Amendment Closing Date, certifying the incumbency,
signatures and authority of the officers of the Borrower authorized to execute,
deliver and perform the Waiver and Amendment and the other Loan Documents to be
executed by the Borrower.
 
25

--------------------------------------------------------------------------------


(d)  Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion, addressed to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each Lender, dated the as of the Amendment Closing
Date and in form and substance satisfactory to the Administrative Agent with
respect to the Borrower and such matters as the Administrative Agent may
reasonably request.
 
(e)  Financial Statements. The Borrower shall have delivered to the
Administrative Agent (i) unaudited Financial Statements of each of the
Supermarine Companies (other than Supermarine Investors) as of and for the year
most recently ended more than 90 days prior to the Amendment Closing Date, and
its Financial Statements as of and for the fiscal quarter most recently ended
more than 45 days prior to the Amendment Closing Date, each of which shall be
certified by a Responsible Officer of the Borrower as being to his Actual
Knowledge, after due inquiry, complete and correct in all material respects and
fairly presenting the financial condition, results of operations and changes in
cash flows of such Supermarine Companies on such dates and for any interim
periods then ended, applied on a consistent basis, and (ii) a certificate by the
chief financial officer of the Borrower stating that to his Actual Knowledge,
after due inquiry, since the date of such Financial Statements and the date of
the Financial Statements previously delivered to the Lead Arrangers as of
November 30, 2006, no event has occurred, and no condition exists, that has had,
or could reasonably be expected to have, a Material Adverse Effect.
 
(f)  Disclosure Schedules. The Borrower shall have delivered to the
Administrative Agent draft disclosure schedules (the “Supermarine Pro Forma
Schedules”) which shall be prepared on a pro forma, "as of the Supermarine
Acquisition Term Loan Disbursement Date" basis reflecting information relating
to the Supermarine Companies after giving effect to the Supermarine Acquisition,
or other disclosure (on such pro forma basis) of exceptions to the
representations and warranties and covenants set forth in the Loan Documents
relating to the Supermarine Companies and their businesses, all of which shall
have been approved by the Administrative Agent. To the extent that the
information in any such disclosure is deemed by the Administrative Agent in its
reasonable judgment to be material, such information must be approved by the
Lead Arrangers prior to the Amendment Closing Date. The Borrower shall provide
revised and consolidated disclosures and exceptions as of the Supermarine
Acquisition Term Loan Disbursement Date to the extent and on the terms set forth
in Section 4.5(t).
 
(g)  No Default Or Event of Default. No Default or Event of Default shall have
occurred and be continuing and, with respect to any advance of Revolving Loans,
no Revolver Default or Revolver Event of Default, shall have occurred.
 
(h)  Independent Consultants' Reports. To the extent not delivered prior to the
Amendment Closing Date, the Administrative Agent shall have received copies of
final reports prepared by the Technical Advisor, the Environmental Consultant,
the Model Auditor and the Insurance Consultant, which reports shall be addressed
to the Lenders (or for which reliance letters in favor of the Lenders have been
issued by the appropriate advisor or consultant) and shall be satisfactory in
form and substance to the Administrative Agent.
 
26

--------------------------------------------------------------------------------



ATTACHMENT II
 
Section 4.5. Conditions Precedent to Borrowing of Supermarine Acquisition Term
Loans
 
The obligation of each Supermarine Acquisition Term Loan Lender to advance
Supermarine Acquisition Term Loans to fund the financing of a portion of the
acquisition and associated costs relating to the Supermarine Acquisition on the
Supermarine Acquisition Term Loan Disbursement Date is subject to the
satisfaction of the following conditions precedent:
 
(a)  Loan Documents to be Delivered.
 
(i)   The following documents shall have been duly authorized, executed and
delivered by the parties thereto (such parties shall include, but not be limited
to, the Loan Parties, the Administrative Agent and the Collateral Agent) are in
full force and effect and originals thereof shall have been delivered to the
Administrative Agent and the Borrower:
 
(A)  the Hedging Agreements described in Section 4.5(g) below.
 
(B)  a Pledge Agreement with respect to 100% of the Equity Securities of each
Supermarine Company (other than any such Supermarine Company whose Equity
Securities are not permitted to be pledged pursuant to the Supermarine FBO Lease
to which it is a party) and any other Person who has become a Loan Party
subsequent to the Refinancing Term Loan Disbursement Date; and
 
(C)  appropriate amendments to the Subsidiary Security Agreement, the Subsidiary
Guaranty, the Contribution Agreement and any other Security Document necessary
to reflect the Supermarine Companies and any other Person who has become a Loan
Party subsequent to the Refinancing Term Loan Disbursement Date, as an
additional Loan Party, each in form and substance satisfactory to the
Administrative Agent.
 
(ii)   A certificate of a Responsible Officer of the Borrower shall have been
delivered to the Administrative Agent certifying as of the Supermarine
Acquisition Term Loan Disbursement Date that (A) the copy of each Supermarine
FBO Lease delivered on the Amendment Closing Date is a true, correct and
complete copy of such document, (B) such Supermarine FBO Lease has not been
amended, supplemented or otherwise modified since the Amendment Closing Date,
and (C) such Supermarine FBO Lease remains in full force and effect.
 
(b)  Revised Base Case Projections. To the extent not delivered prior to the
Supermarine Acquisition Term Loan Disbursement Date, the Administrative Agent
shall have received Base Case Projections of the Borrower, substantially similar
in form and substance to the September 22, 2006 draft of the Base Case
Projections provided to the Administrative Agent, which Base Case Projections
shall have been revised so as to give effect to the Supermarine Acquisition and
approved in a certification by the Model Auditor. The revised Base Case
Projections shall include therein projections of revenues, operating expenses,
cash flow, debt service, capital expenditures (which items shall be categorized
to show discretionary capital expenditures to be undertaken in the ordinary
course of business and Expansion Capital Expenditures) and other related items,
which projections in each case shall not be materially different in the
reasonable determination of the Administrative Agent from the corresponding
projections reflected in a financial model dated September 22, 2006 previously
delivered to the Initial Lenders, and shall be accompanied by a certification as
of the Supermarine Acquisition Term Loan Disbursement Date by a Responsible
Officer of the Borrower that the Revised Base Case Projections are based on
reasonable assumptions and prepared in good faith taking into account all
information known to such officer, after due inquiry. The Administrative Agent
shall have received a report of the Model Auditor satisfactory to the
Administrative Agent regarding the Model Auditor’s audit of the Base Case
Projections.
 
27

--------------------------------------------------------------------------------


(c)  Revised Operating Budget. The Administrative Agent shall have received an
updated business plan and operating budget for the calendar year 2007 in form
and substance consistent with the business plan and operating budget previously
provided to the Initial Lenders, showing in reasonable detail all projected
revenues and operating expenses (identifying separately capital expenditures),
debt service and other related items with respect to the Borrower and its
Subsidiaries (in each case, after giving effect to the Supermarine Acquisition)
for such period on a monthly basis.
 
(d)  Revised Pro Forma Balance Sheet. The Administrative Agent shall have
received a certified copy of a revised pro forma balance sheet setting forth the
assets and liabilities of the Borrower and its Subsidiaries on a consolidated
basis (after giving effect to the Supermarine Acquisition), in form and
substance consistent with the pro forma balance sheet previously provided to the
Initial Lenders.
 
(e)  Financial Statements, Financial Condition, etc. The Borrower shall have
delivered to the Administrative Agent:
 
(i)   unaudited Financial Statements of each Supermarine Company (other than
Supermarine Investors) as of and for the fiscal quarter most recently ended more
than 45 days prior to the Supermarine Acquisition Term Loan Disbursement Date,
which shall be certified by a Responsible Officer of the Borrower as being to
his Actual Knowledge, after due inquiry, complete and correct in all material
respects and fairly presenting the financial condition, results of operations
and changes in cash flows of each Supermarine Company on such dates and for any
interim periods then ended, applied on a consistent basis;
 
(ii)   a certificate by the chief financial officer of the Borrower stating that
to his Actual Knowledge, after due inquiry, since the date of such Financial
Statements, no event has occurred, and no condition exists, that has had, or
could reasonably be expected to have, a Material Adverse Effect;
 
(iii)   a certificate by the chief financial officer of the Investor as to the
financial condition and solvency of the Investor and the Borrower and its
Subsidiaries (after giving effect to the Supermarine Acquisition and the
incurrence of Indebtedness relating thereto);
 
28

--------------------------------------------------------------------------------


(iv)   Combined audited Financial Statements of the Supermarine Companies for
the year ended 2005 as audited by Lesley, Thomas, Schwarz & Postma, Inc., which
Financial Statements shall not be materially different in the reasonable
determination of the Administrative Agent from the unaudited Financial
Statements of each Supermarine Company for the year ended 2005 previously
delivered to the Administrative Agent on or prior to the Amendment Closing Date;
and
 
(v)   such other financial, business and other information regarding the
Investor, the Borrower or any of their Subsidiaries as the Administrative Agent,
the Issuing Bank or any Lender may reasonably request, including information as
to possible contingent liabilities, tax matters, environmental matters and
obligations for employee benefits and compensation.
 
(f)  Additional Capital Contributions. The Administrative Agent shall have
received evidence that the Borrower shall have received the cash proceeds of
equity contributions to the Borrower from the Investor in an amount not less
than $52,500,000 (exclusive of similar contributions made prior to the Borrowing
of Refinancing Term Loans), less an amount equal to the net proceeds previously
received by the Borrower or any of its Subsidiaries from the sale of the
Management Contract Business to the extent such proceeds were not applied to
prepay Loans pursuant to Section 2.8(c)(viii). The equity contributions from the
Investor shall be increased dollar for dollar for any increase in the Purchase
Price (as defined in the Supermarine Purchase Agreements).
 
(g)  Hedging Agreements. The Borrower shall have entered into Hedging Agreements
satisfactory to the Administrative Agent, and novation arrangements on terms
acceptable to the participating Hedging Banks, which agreements and arrangements
shall provide coverage in a notional amount equal to at least 100% of the
aggregate Term Loans advanced on the Refinancing Term Loan Disbursement Date,
the Trajen Acquisition Term Loan Disbursement Date and the Supermarine
Acquisition Term Loan Disbursement Date for the remaining term of the Term Loans
through the Maturity Date.
 
(h)  Transfer of Capital Stock of the Supermarine Companies. The Investor shall
have sold, conveyed, assigned, transferred and delivered all of its right, title
and interest in and to 100% of the issued and outstanding capital stock or other
equity interests of each Supermarine Company to the Borrower, free and clear of
all Liens, and the Administrative Agent shall have received satisfactory
evidence thereof.
 
(i)  Conditions Precedent Under the Supermarine Purchase Agreements. All
conditions precedent to each Closing (as such term is defined in each
Supermarine Purchase Agreement) set forth in Article 6 of each Supermarine
Purchase Agreement shall have been satisfied or otherwise waived and the
Administrative Agent shall have received from the Borrower a certificate dated
the Supermarine Acquisition Term Loan Disbursement Date by a Responsible Officer
of the Borrower certifying as such; provided that any waiver of any condition
precedent in any Supermarine Purchase Agreement granted by the Investor in its
capacity as purchaser under the applicable Supermarine Purchase Agreement shall
have been approved by the Administrative Agent acting at the direction of the
Lead Arrangers (such approval not to be unreasonably withheld, delayed or
conditioned).
 
29

--------------------------------------------------------------------------------


(j)  Payment of Purchase Price, Fees; Repayment of Indebtedness. The
Administrative Agent shall have received evidence satisfactory to it that
(i) the Purchase Price (as such term is defined in each Supermarine Purchase
Agreement) has been paid in full, other than any adjustment thereto in
accordance with the applicable Supermarine Purchase Agreement that is not yet
due and payable; (ii) all existing Indebtedness of the Borrower and its
Subsidiaries (including the Supermarine Companies after giving effect to the
Supermarine Acquisition and any other Person who has become a Loan party
subsequent to the Refinancing Term Loan Disbursement Date) has been or
concurrently with the Supermarine Acquisition Term Loan Disbursement Date is
being repaid in full (other than Permitted Indebtedness), and all liens and
security interests in and to the Collateral which had been granted to secure the
obligations of any of such Subsidiaries of the Borrower in respect of any such
Indebtedness have been terminated and released; and (iii) the Borrower shall
have paid (or shall simultaneously pay with proceeds of the Borrowing of
Supermarine Acquisition Term Loans) all fees, costs and other expenses and all
other amounts then due and payable pursuant to this Agreement. The Closing (as
such term is defined in each Supermarine Purchase Agreement) shall occur
concurrently with the disbursement of the Borrowing of Supermarine Acquisition
Term Loans.
 
(k)  Organizational Documents. The Administrative Agent shall have received from
or on behalf of the Borrower, the Supermarine Companies and any other Person who
has become a Loan Party subsequent to the Refinancing Term Loan Disbursement
Date:
 
(i)   the certificate of incorporation, articles of incorporation, certificate
of limited partnership, articles of organization or comparable document of such
Loan Party, certified as of a recent date prior to the Supermarine Acquisition
Term Loan Disbursement Date by the Secretary of State (or comparable public
official) of its state of incorporation or formation;
 
(ii)   a certificate of good standing (or comparable certificate), certified as
of a recent date prior to the Supermarine Acquisition Term Loan Disbursement
Date by the Secretary of State (or comparable public official) of its state of
incorporation or formation stating that such Loan Party is in good corporate and
tax standing under the laws of such states;
 
(iii)   a certificate of the Secretary or an Assistant Secretary (or comparable
officer) of such Loan Party, dated the Supermarine Acquisition Term Loan
Disbursement Date, certifying that (A) attached thereto is a true and correct
copy of the bylaws, partnership agreement, limited liability company agreement
or comparable document of such Loan Party as in effect on the Supermarine
Acquisition Term Loan Disbursement Date; (B) attached thereto are true and
correct copies of resolutions duly adopted by the board of directors or other
governing body of such Loan Party (or other comparable enabling action) and
continuing in effect, which authorize the execution, delivery and performance by
such Loan Party of the Loan Documents to be executed by such Loan Party and the
consummation of the transactions contemplated thereby; and (C) there are no
proceedings for the dissolution or liquidation of such Loan Party; and
 
30

--------------------------------------------------------------------------------


(iv)   a certificate of the Secretary or an Assistant Secretary (or comparable
officer) of such Loan Party, dated the Supermarine Acquisition Term Loan
Disbursement Date, certifying the incumbency, signatures and authority of the
officers of such Loan Party authorized to execute, deliver and perform the Loan
Documents to be executed by such Loan Party.
 
(l)  Security Documents. All filings and recordings necessary, in the opinion of
the Administrative Agent, to perfect the security interests contemplated to be
granted to the Administrative Agent and the Collateral Agent under the Security
Documents, including the mortgages and deeds of trust referred to in Section
4.5(m) below, shall have been made, and the Administrative Agent shall have
received evidence satisfactory to it that the Security Documents are in full
force and effect and the Liens contemplated by the Security Documents are
perfected and of first priority (except for any such prior Liens which are
expressly permitted by this Agreement to be prior). The Administrative Agent
shall have received:
 
(i)   Uniform Commercial Code search certificates from the jurisdictions in
which Uniform Commercial Code financing statements are to be filed reflecting no
other financing statements or filings which evidence Liens of other Persons in
Collateral acquired subsequent to the Refinancing Term Loan Disbursement Date
which are prior to the Liens granted to the Administrative Agent in this
Agreement, the Security Documents and the other Loan Documents, except for any
such prior Liens (A) which are expressly permitted by this Agreement to be prior
or (B) for which the Administrative Agent has received a termination statement;
 
(ii)   such other documents, instruments and agreements as the Administrative
Agent may reasonably request to create and perfect the Liens granted to the
Administrative Agent or any Lender in this Agreement, the Security Documents and
the other Loan Documents; and
 
(iii)   such other evidence as the Administrative Agent may request to establish
that the Liens granted to the Administrative Agent or any Lender in this
Agreement, the Security Documents and the other Loan Documents are perfected and
prior to the Liens of other Persons in the Collateral, except for any such Liens
which are expressly permitted by this Agreement to be prior.
 
(m)  Leasehold Mortgages. To the extent that a Supermarine FBO Lease permits the
granting of a Lien in the leasehold interest under such Supermarine FBO Lease
without the consent of the relevant Airport Authority, a mortgage or deed of
trust, as applicable, securing the Obligations in favor of the Secured Parties
with respect to such leasehold interest shall have been duly executed and
recorded with the appropriate real estate filing office, and the Borrower shall
have delivered to the Administrative Agent a true and complete copy of each such
mortgage or deed of trust.
 
31

--------------------------------------------------------------------------------


(n)  Lien Searches. The Administrative Agent shall have received (i) the results
of all UCC, judgment and lien searches with respect to the Supermarine Companies
in form and substance satisfactory to the Administration Agent, and (ii) a
bringdown of all UCC, judgment and lien searches previously performed with
respect to the Borrower, the Investor and each other Loan Party other than the
Supermarine Companies.
 
(o)  Consents. All approvals and consents (including management, credit and
other internal approvals of the Loan Parties) necessary to consummate the
transactions contemplated by the Loan Documents and the Supermarine Acquisition
Agreement shall have been duly obtained and shall be in full force and effect
and in form and substance satisfactory to each of the Loan Parties party thereto
and the Administrative Agent shall have received a copy of such approval or
consent certified by the applicable Loan Party.
 
(p)  Opinions of Counsel. The Administrative Agent shall have received favorable
written opinions, addressed to the Administrative Agent, the Collateral Agent,
the Issuing Bank and each Lender, dated the Supermarine Acquisition Term Loan
Disbursement Date and in form and substance satisfactory to the Administrative
Agent with respect to the Supermarine Companies and each other Person who has
become a Loan Party subsequent to the Refinancing Term Loan Disbursement Date,
and such matters as the Administrative Agent may reasonably request.
 
(q)  Insurance. All insurance required to be maintained by the Borrower under
Section 6.1(e) shall be in full force and effect, all premiums then due and
payable in connection therewith shall have been paid, such insurance shall not
be subject to cancellation without prior notice to the Administrative Agent and
Lenders and shall otherwise conform to the requirements for such insurance under
Section 6.1(e), and the Administrative Agent shall have received a certificate
or certificates of an independent insurance broker or carrier reasonably
satisfactory to the Administrative Agent in confirmation thereof.
 
(r)  Governmental Approvals and Material Contracts. All Governmental
Authorizations with respect to operation of the businesses of the Borrower and
its Subsidiaries (including the Supermarine Companies after giving effect to the
Supermarine Acquisition and any other Person who has become a Loan Party
subsequent to the Refinancing Term Loan Disbursement Date) shall be in full
force and effect without change or amendment since the dates of their respective
approval by the Administrative Agent, except as consented to in writing by the
Required Lenders or as otherwise permitted pursuant to this Agreement. There
shall not be any default under any Material Contract or any Governmental
Authorization that could reasonably be expected to have a Material Adverse
Effect or permit any party to a Material Contract to terminate such document or
suspend its performance thereunder.
 
(s)  Representation and Warranties. The representations and warranties set forth
in Article 3 of each Supermarine Purchase Agreement shall be true and correct in
all material respects. The Borrowing of Supermarine Acquisition Term Loans on
the Supermarine Acquisition Term Loan Disbursement Date shall be deemed to be a
representation and warranty by the Borrower that each of such representations
and warranties is, to the Actual Knowledge of the Borrower, after due inquiry,
true and correct in all material respects as of the date of such Borrowing.
 
32

--------------------------------------------------------------------------------


(t)  Disclosure Schedules. The Borrower shall have delivered to the
Administrative Agent revised, consolidated disclosure schedules to be attached
to this Agreement or other disclosure of exceptions to the representations and
warranties and covenants set forth in the Loan Documents relating to the
Borrower and its Subsidiaries, including the Supermarine Companies and
businesses, all of which shall have been approved by the Administrative Agent.
To the extent that the information in any such disclosure is deemed by the
Administrative Agent in its reasonable judgment to be material, such information
must be approved by the Lead Arrangers prior to the Supermarine Acquisition Term
Loan Disbursement Date. Upon delivery to the Administrative Agent on the
Supermarine Acquisition Term Loan Disbursement Date, the revised, consolidated
schedules that are delivered in accordance with this Section shall be deemed to
have replaced and superseded the Supermarine Pro Forma Schedules and the
schedules attached to the Waiver and Amendment as of the Amendment Closing Date.
 
(u)  Environmental Liability. The Administrative Agent shall have obtained no
notice or knowledge of any liability under any Environmental Laws of the
Supermarine Companies or any of their former Subsidiaries, which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, other than any such liability identified in the final reports of the
Environmental Consultant delivered to the Administrative Agent on or prior to
the Amendment Closing Date pursuant to Section 4.4(h) hereof.
 
(v)  Bank Accounts. The Borrower shall have delivered to the Administrative
Agent signed copies of irrevocable standing instructions that have been or will
be delivered to each depositary bank at which any Supermarine Company maintains
a deposit account as of the Supermarine Term Loan Disbursement Date, which
instructions shall direct the automatic transfer of all cash in such account
(other than an amount to be agreed upon with the Administrative Agent to be
reserved for working capital purposes, if necessary) directly to the
Concentration Account not less frequently than on a daily basis.
 
(w)  Other Documents, etc. The Administrative Agent shall have received such
other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.
 
33

--------------------------------------------------------------------------------



ATTACHMENT III
APPENDIX A
 
DEFINITIONS AND RULES OF INTERPRETATION
 
Defined Terms
 
“Acceptable Issuer” means a bank or other financial institution with a combined
capital and surplus of at least $1,000,000,000 whose Reference Debt is rated
"A-" or higher by S&P and "A3" or higher by Moody's.
 
“Accounts” means, collectively, (1) the Debt Service Reserve Account, (2) the
Special Reserve Account, (3) the Loss Proceeds Account and (4) the Distribution
Account.
 
“Acquisition Documents” means, collectively, the Executive Air Purchase
Agreement, the GAH Purchase Agreement, the Eagle Aviation Purchase Agreement,
the Amports Purchase Agreement, the Trajen Purchase Agreement and the
Supermarine Purchase Agreements, each as defined in Schedule A-3 to this
Agreement.
 
“Acquisitions” means the acquisition by Macquarie FBO Holdings LLC or any of its
Affiliates of the Businesses pursuant to the Acquisition Documents.
 
“ACS” means Aviation Contract Services, Inc., a California corporation.
 
“Actual Knowledge” means, (i) as used in Sections 4.1 and 4.2 of this Agreement,
the earlier of actual knowledge of, or receipt of written notice by, any
Responsible Officer of the Borrower, and (ii) as used in any other section of
this Agreement or any other Loan Document, with respect to any Person, the
earlier of actual knowledge of, or receipt of written notice by, any Responsible
Officer of such Person or, with respect to the operations of, or any other
matters relating to, an FBO operated by a Subsidiary of the Borrower, the
General Manager of such FBO.
 
“Administrative Agent” means Mizuho Corporate Bank, Ltd., in its capacity as
administrative agent for the Lenders under the Loan Documents, and any successor
administrative agent appointed pursuant to the terms of this Agreement.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” of a particular Person means, at any time, (a) any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person and (b) any Person beneficially owning or holding, directly or
indirectly, 10% or more of any class of securities having ordinary voting power
for the election of directors or other members of the governing body of a
corporation or other Person, or 10% or more of any partnership or other
ownership interests of any other Person. For purposes of this definition,
“control” when used with respect to any particular Person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through the ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise, and the terms “controlling” “controlled by” and “under common control
with” have meanings correlative to the foregoing; provided, however, that under
no circumstances shall the Administrative Agent or the Collateral Agent be
considered to be an Affiliate of any Person solely because any Transaction
Document contemplates that any of them may request or act at the instruction of
any such Person or such Person’s Affiliate. For purposes of Section
10.4(b)(i)(A) of this Agreement and the proviso to the definition of “Eligible
Assignee”, a Borrower's Affiliate shall include any manager of Macquarie
Infrastructure Company Trust and any Affiliate thereof.
 
34

--------------------------------------------------------------------------------


“Agreement” has the meaning specified in the preamble hereto.
 
“Airport Authority” means any governmental or airport authority party to a
Material Contract.
 
“Amendment Closing Date” is defined in the Waiver and Amendment.
 
“Amendment Fees” means the amendment fees payable by the Borrower to the lenders
party to the Original Loan Agreement that have consented to the transactions
contemplated by this Agreement, in amounts as set forth in fee letters
separately agreed to between MIC and each of the Lead Arrangers and the Co-Lead
Arranger.
 
“Amports” means American Port Services, Inc., a Delaware corporation.
 
“Amports Acquisition” means the consummation of the purchase of all of the
outstanding Equity Securities of Amports by Macquarie Aviation North America
Inc. and Macquarie Aviation North America 2 Inc. pursuant to the Amports
Purchase Agreement (as defined in Schedule A-3 hereto).
 
“Applicable Leverage Ratio” means, as of the Calculation Date for any fiscal
quarter occurring during the periods set forth below, the following Leverage
Ratios:
 
Fiscal Quarters During the Period:
Leverage Ratio
From the third (3rd) anniversary of the Refinancing Term Loan Disbursement Date
to but excluding the fourth (4th) anniversary of the Refinancing Term Loan
Disbursement Date:
5.50 to 1.00
From the fourth (4th) anniversary of the Refinancing Term Loan Disbursement Date
to but excluding the date that is six (6) months prior to the Maturity Date:
5.00 to 1.00
From the date that is six (6) months prior to the Maturity Date through payment
in full of the Loans:
4.50 to 1.00



 
35

--------------------------------------------------------------------------------


“Applicable Margin” means, for each day with respect to a Term Loan or LIBOR
Revolving Loan, as applicable, the following rates per annum:
 
 
Period
 
Margin (per annum)
From and including the Refinancing Term Loan Disbursement Date to but excluding
the third (3rd) anniversary of the Refinancing Term Loan Disbursement Date:
1.75%
From and including the third (3rd) anniversary of the Refinancing Term Loan
Disbursement Date until the Maturity Date or the Revolving Loan Commitment
Termination Date, as applicable:
 
2.00%



 
“Applicable Minimum EBITDA” means, as of a Calculation Date occurring during the
fiscal years specified below, the following EBITDA values calculated for the
twelve (12) month period ending on such Calculation Date:
 
 
Fiscal Year
 
Minimum EBITDA before Supermarine Acquisition Term Loan Disbursement Date
 
Minimum EBITDA after Supermarine Acquisition Term Loan Disbursement Date
2005
$40,100,000
$40,100,000
2006
$66,900,000
$66,900,000
2007
$71,900,000
$78,160,000
2008
$77,500,000
$84,100,000



 
“Applicable Percentage” means, at any time, an amount expressed as a percentage
equal to a Financing Party’s Outstanding Exposure divided by the aggregate then
Outstanding Exposure of all Financing Parties.
 
“Assignment and Assumption” means an Assignment and Assumption in the form of
Exhibit G or any other form approved by the Administrative Agent.
 
“Available Commitment” means, as to a Lender, at any time, an amount equal to
its Available Term Loan Commitment and/or Available Revolving Loan Commitment.
 
“Available Revolving Loan Commitment” means, at any time, an amount equal to the
excess, if any, of (a) the amount of the Revolving Loan Lender’s Revolving Loan
Commitment, minus (b) the aggregate principal amount of all Revolving Loans made
by the Revolving Loan Lender prior to such time, minus (c) the aggregate
outstanding Letter of Credit Usage, minus (c) any portion of the Revolving Loan
Commitment terminated pursuant to Section 2.7 of this Agreement.
 
36

--------------------------------------------------------------------------------


“Available Term Loan Commitment” means, as to any Term Loan Lender, the
Available Refinancing Term Loan Commitment, the Available Trajen Acquisition
Term Loan Commitment and the Available Supermarine Acquisition Term Loan
Commitment, as applicable.
 
“Available Refinancing Term Loan Commitment” means, as to any Term Loan Lender,
at any time, an amount equal to the excess, if any, of (a) the amount of such
Lender’s aggregate Refinancing Term Loan Commitment, minus (b) the aggregate
principal amount of all Refinancing Term Loans made by such Lender prior to such
time, minus (c) any portion of the Refinancing Term Loan Commitment of such
Lender terminated pursuant to Section 2.7 of this Agreement.
 
“Available Supermarine Acquisition Term Loan Commitment” means, as to any Term
Loan Lender, at any time, an amount equal to the excess, if any, of (a) the
amount of such Lender’s aggregate Supermarine Acquisition Term Loan Commitment,
minus (b) the aggregate principal amount of all Supermarine Acquisition Term
Loans made by such Lender prior to such time, minus (c) any portion of the
Supermarine Acquisition Term Loan Commitment of such Lender terminated pursuant
to Section 2.7 of this Agreement.
 
“Available Trajen Acquisition Term Loan Commitment” means, as to any Term Loan
Lender, at any time, an amount equal to the excess, if any, of (a) the amount of
such Lender’s aggregate Trajen Acquisition Term Loan Commitment, minus (b) the
aggregate principal amount of all Trajen Acquisition Term Loans made by such
Lender prior to such time, minus (c) any portion of the Trajen Acquisition Term
Loan Commitment of such Lender terminated pursuant to Section 2.7 of this
Agreement.
 
“Backward Debt Service Coverage Ratio” means, on each Calculation Date
commencing with the Calculation Date for the first full quarter ending after the
Refinancing Term Loan Disbursement Date, the Debt Service Coverage Ratio for the
Calculation Period ending on that Calculation Date.
 
“Bankruptcy Proceeding" means (a) any voluntary or involuntary case or
proceeding under title 11 of the United States Code (11 U.S.C. 101 et seq.), as
amended from time to time and any successor statute, (b) any other voluntary or
involuntary insolvency, reorganization, bankruptcy, receivership, liquidation,
reorganization, moratorium or other similar case or proceeding, (c) any
liquidation, dissolution, or winding up of the Borrower, or (d) any assignment
for the benefit of creditors or any other marshalling of assets and liabilities
of the Borrower.
 
“Base Case Projections” means the final financial projections for the Borrower
and its Subsidiaries on a consolidated basis, as revised from time to time and
as set forth in the computer model prepared by the Borrower and delivered to the
Administrative Agent immediately prior to the Refinancing Term Loan Disbursement
Date, the Trajen Acquisition Term Loan Disbursement Date and the Supermarine
Acquisition Term Loan Disbursement Date, as the case may be.
 
37

--------------------------------------------------------------------------------


“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate in effect on such day plus ½ of 1%. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Rate shall be effective from and including the effective date of such change in
the Prime Rate or the Federal Funds Rate, respectively.
 
“Base Rate Loan” means any Loan with respect to which the applicable rate of
interest is based upon the Base Rate.
 
“Base Rate Revolving Loans” means, at any time, a Revolving Loan bearing
interest as provided in Section 2.3(a) of this Agreement.
 
“Borrower” means Atlantic Aviation FBO Inc., a Delaware corporation (formerly
known as North America Capital Holding Company).
 
“Borrowing” means a borrowing consisting of Term Loans or Revolving Loans made
by the applicable Lenders pursuant to this Agreement.
 
“Borrowing Request” means a Term Loan Borrowing Request or a Revolving Loan
Borrowing Request.
 
“Businesses” or “Business” means the airport services businesses or any part
thereof owned by the Borrower and operated by its Subsidiaries pursuant to the
FBO Leases, the Management Contracts and the Heliport Contract.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Loan, the term
"Business Day" shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Calculation Date” means each March 31, June 30, September 30 and December 31,
occurring on or after the Refinancing Term Loan Disbursement Date.
 
“Calculation Period” means a period of twelve (12) months.
 
“Capital Lease” means any lease which in accordance with GAAP is required to be
capitalized on the balance sheet of the Borrower, and the amount of these
obligations shall be the amount so capitalized.
 
“Cash Available for Distribution” means, as of the last day of each fiscal
quarter of the Borrower, (a) Excess Cash Flow as of such date less (b) any
mandatory prepayments required to be paid from Excess Cash Flow.
 
38

--------------------------------------------------------------------------------


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Revolving Loan
Lender, as collateral for the Obligations, cash or deposit account balances in
an amount equal to the Letter of Credit Obligations pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the Issuing Bank
(which documents are hereby consented to by the Revolving Loan Lender).
Derivatives of such term shall have a corresponding meaning.
 
“Cash Equivalents” means:
 
(a) Direct obligations of, or obligations the principal and interest on which
are unconditionally guaranteed by, the United States of America or obligations
of any agency of the United States of America to the extent such obligations are
backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;
 
(b) Certificates of deposit maturing within one year from the date of
acquisition thereof issued by a commercial bank or trust company organized under
the laws of the United States of America or a state thereof or that is a Lender;
provided that (i) such deposits are denominated in Dollars, (ii) such bank or
trust company has capital, surplus and undivided profits of not less than
$100,000,000 and (iii) such bank or trust company has certificates of deposit or
other debt obligations rated at least A-1 (or its equivalent) by Standard and
Poor’s Ratings Services or P-1 (or its equivalent) by Moody’s Investors Service,
Inc.;
 
(c) Open market commercial paper maturing within 270 days from the date of
acquisition thereof issued by a corporation organized under the laws of the
United States of America or a state thereof, provided such commercial paper is
rated at least A-1 (or its equivalent) by Standard and Poor’s Ratings Services
or P-1 (or its equivalent) by Moody’s Investors Service, Inc.; and
 
(d) Any repurchase agreement entered into with a commercial bank or trust
company organized under the laws of the United States of America or a state
thereof or that is a Lender; provided that (i) such bank or trust company has
capital, surplus and undivided profits of not less than $100,000,000, (ii) such
bank or trust company has certificates of deposit or other debt obligations
rated at least A-1 (or its equivalent) by Standard and Poor’s Ratings Services
or P-1 (or its equivalent) by Moody’s Investors Service, Inc., (iii) the
repurchase obligations of such bank or trust company under such repurchase
agreement are fully secured by a perfected security interest in a security or
instrument of the type described in clause (a), (b) or (c) above and (iv) such
security or instrument so securing the repurchase obligations has a fair market
value at the time such repurchase agreement is entered into of not less than
100% of such repurchase obligations.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 3.4(b), by any lending office of such Lender or by such Lender's holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 
39

--------------------------------------------------------------------------------


“Change of Control” means the occurrence of any of the following: (a) any
reorganization, merger or consolidation of the Borrower with one or more Persons
where the Borrower is not the surviving entity, other than any such transaction
where (i) the outstanding voting securities of the Borrower are changed into or
exchanged for voting securities of the surviving entity and (ii) the Persons who
were the beneficial owners of the Borrower's voting securities immediately prior
to such transaction beneficially own immediately after such transaction all of
the outstanding voting power of the surviving entity; or (b) Macquarie Bank
Limited, any of its Affiliates (within the meaning of clause (a) of the
definition thereof) or any fund or entity managed directly or indirectly by
Macquarie Bank Limited or any such Affiliate, shall fail to own, directly or
indirectly, the lesser of (i) at least 51% of the Equity Securities of the
Borrower and (ii) such number of Equity Securities of the Borrower as is
necessary to elect a majority of the board of directors (or other governing
board) of the Borrower.
 
“Closing Date” means the date of signing of this Agreement.
 
“Collateral” means all Property of the Borrower and its Subsidiaries now owned
or hereafter acquired, except for those assets that, in the Administrative
Agent’s reasonable opinion, have a value that is insignificant in relation to
the cost of perfection, or for which any required consent from an Airport
Authority cannot be obtained after reasonable efforts by the Borrower.
 
“Collateral Agency Agreement” means the Collateral Agency and Account Agreement,
dated as of December 12, 2005, among the Borrower, the Administrative Agent and
the Collateral Agent.
 
“Collateral Agent” means The Bank of New York, a New York banking corporation,
in its capacity as collateral agent under the Collateral Agency Agreement, or
any Person appointed to replace such Person with the authority to exercise and
perform the rights and duties of the Collateral Agent under the Security
Documents.
 
“Commitment” means, with respect to (i) any Term Loan Lender, the Refinancing
Term Loan Commitment, the Trajen Acquisition Term Loan Commitment and the
Supermarine Acquisition Term Loan Commitment of such Term Loan Lender, and (ii)
the Revolving Loan Lender, the Revolving Loan Commitment.
 
“Commitment Period” means, (i) with respect to the Term Loan Commitments, the
Term Loan Commitment Period; and (ii) with respect to the Revolving Loan
Commitment, the Revolving Loan Commitment Period.
 
“Concentration Account” means the concentration account (account no.
2000003397925) held by Executive Air Support, Inc. in its name at Wachovia Bank,
N.A.
 
“Contractual Obligation” of any Person means, any indenture, note, lease, loan
agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its Property is bound.
 
40

--------------------------------------------------------------------------------


“Contribution Agreement” means the Indemnity, Subrogation and Contribution
Agreement, dated as of December 12, 2005, by and among the Borrower, the
Subsidiaries of the Borrower party thereto, and the Administrative Agent.
 
“Co-Lead Arranger” means Macquarie Bank Limited, in its capacity as co-lead
arranger pursuant to this Agreement.
 
“Debt Service Coverage Ratio” means, without duplication, for any Calculation
Period the ratio of (a) Net Cash Flow for such Calculation Period to (b) the sum
of all Mandatory Debt Service for such Calculation Period (or such other sum for
the calculation of Mandatory Debt Service as may be applicable pursuant to the
proviso to the definition of Mandatory Debt Service).
 
“Debt Service Reserve Account” means the “Debt Service Reserve Account”
established and created in the name of the Collateral Agent pursuant to
Section 5.01 of the Collateral Agency Agreement.
 
“Debt Service Reserve Letter of Credit” means an irrevocable letter of credit,
in form and substance satisfactory to the Administrative Agent, issued by an
Acceptable Issuer in favor of the Collateral Agent as beneficiary for the
benefit of the Secured Parties securing all or any portion of the Debt Service
Reserve Required Balance.
 
“Debt Service Reserve Required Balance” means, as of the end of each fiscal
quarter of the Borrower, an amount equal to Mandatory Debt Service projected to
become due during the next succeeding six (6) months, as calculated by the
Administrative Agent.
 
“Default” means any event or occurrence, which, with the passage of time or the
giving of notice or both, would become an Event of Default.
 
“Disbursement Date" means the Refinancing Term Loan Disbursement Date, the
Trajen Acquisition Term Loan Disbursement Date, the Supermarine Acquisition Term
Loan Disbursement Date or any other date upon which a disbursement of Loans is
made upon the satisfaction of the applicable conditions set forth in Article IV
of this Agreement.
 
“Distribution Account” means the “Distribution Account” established and created
in the name of the Collateral Agent pursuant to Section 5.01 of the Collateral
Agency Agreement.
 
“Distributions” means dividends (in cash, Property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any shares of any class of stock of any of the Borrower or
its Subsidiaries or of any warrants, options or other rights to acquire the same
(or to make any payments to any Person, such as “phantom stock” payments, where
the amount is calculated with reference to the fair market or equity value of
any such Loan Party), but excluding dividends payable solely in shares of common
stock of any such Loan Party.
 
“Dollars” or the sign “$” means United States dollars or other lawful currency
of the United States.
 
41

--------------------------------------------------------------------------------


“Drawing” means any drawing made by the beneficiary under any Letter of Credit.
 
“Eagle Aviation” means Eagle Aviation Resources, Ltd., a Nevada limited
liability company.
 
“Eagle Aviation Acquisition” means the consummation of the purchase of all of
the outstanding Equity Securities of Eagle Aviation by the Investor pursuant to
the Eagle Aviation Purchase Agreement (as defined in Schedule A-3 hereto).
 
“EBITDA” means, for any period, the consolidated Net Income after tax of the
Borrower and its Subsidiaries for such period, plus the sum of the following
items of the Loan Parties determined on a consolidated basis: (a) Interest
Expense for such period, (b) depreciation and amortization for such period, (c) 
income tax expense for such period, (d) non-cash expenses allocated to the
Borrower by MIC, (e) payments to employees of the Borrower and its Subsidiaries
under any employee phantom stock ownership plan, (f) all unusual and
non-recurring fees and expenses incurred during any such period relating to the
General Aviation Acquisition, the Eagle Aviation Acquisition, the Trajen
Acquisition and the Supermarine Acquisition, and (g) amounts paid by the
Supermarine Companies as management fees to American Airport Corporation, in
each instance to the extent deducted in the determination of Net Income after
tax and in each case as determined in accordance with GAAP; provided that such
items relating to GAH, Eagle Aviation, Trajen and each Supermarine Company on a
consolidated basis for the twelve-month period preceding the date of
determination shall be included in such calculation without regard as to whether
GAH, Eagle Aviation, Trajen or each Supermarine Company, as applicable, was a
Loan Party during such period.
 
“EBITDA Test Period” means the period commencing on the Refinancing Term Loan
Disbursement Date through December 31, 2008.
 
“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any State thereof; (b) a commercial bank organized under the
laws of any other country; (c) a finance company, insurance company or other
financial institution, or (d) a fund which is engaged in making, purchasing,
holding or otherwise investing in bank loans and similar extensions of credit in
the ordinary course of its business; provided that “Eligible Assignee” shall not
include the Borrower or any of the Borrower's Affiliates or Subsidiaries.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
section 3(3) of ERISA maintained or contributed to by any Loan Party or any
ERISA Affiliate, other than a Multiemployer Plan.
 
“Enforcement Action” means any action, whether by judicial proceedings or
otherwise, to enforce any of the rights and remedies granted pursuant to the
Security Documents against the Collateral or the Borrower during the continuance
of an Event of Default.
 
“Environmental Claims” means any notice, claim or demand (collectively, a
“claim”) by any person alleging or asserting liability for investigatory costs,
cleanup or other remedial costs, legal costs, environmental consulting costs,
governmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties related to (i) the presence, or release
into the environment, of any Hazardous Material at any location, whether or not
owned by the person against whom such claim is made, or (ii) any violation of,
or alleged violation of, or liability arising under any Environmental Law. The
term “Environmental Claim” shall include any claim by any person or Governmental
Authority for investigation, enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any Environmental Law, and any claim by
any third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief under any Environmental Law.
 
42

--------------------------------------------------------------------------------


“Environmental Consultant” means Environmental Strategies Consulting, or any
other firm reasonably acceptable to the Borrower as the Administrative Agent
shall designate.
 
“Environmental Damages” means all claims, judgments, damages, losses, penalties,
liabilities (including strict liability), costs and expenses, including costs of
investigation, remediation, defense, settlement and reasonable attorneys’ fees
and consultants’ fees, that are incurred at any time as a result of the
existence of any Hazardous Materials upon, about or beneath any real property
owned by any of the Borrower or its Subsidiaries or migrating or threatening to
migrate to or from any such real property, or arising from any investigation or
proceeding in which any such Loan Party is alleged to be liable for the release
or threatened release of Hazardous Materials or for any violation of
Environmental Laws.
 
“Environmental Laws” means the Clean Air Act, 42 U.S.C. Section 7401 et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.; the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et seq.;
the Comprehensive Environment Response, Compensation and Liability Act of 1980
(including the Superfund Amendments and Reauthorization Act of 1986, “CERCLA”),
42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C. Section
651; the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C. Section
801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et seq.; and
all other Governmental Rules relating to environmental, health, safety and land
use matters, including all Governmental Rules pertaining to, or establishing
liability in connection with, the reporting, licensing, permitting,
transportation, storage, disposal, investigation or remediation of emissions,
discharges, releases, or threatened releases of Hazardous Materials into the
air, surface water, groundwater or land, or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of Hazardous Materials.
 
“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means (i) after December 26, 2004, any trade or business
(whether or not incorporated) that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the IRC or, solely for purposes
of Section 302 of ERISA and Section 412 of the IRC, is treated as a single
employer under Section 414 of the IRC, and (ii) prior to December 27, 2004, the
Borrower and its Subsidiaries.
 
43

--------------------------------------------------------------------------------


“Event of Default” means any of the events specified in Section 7.1 of this
Agreement.
 
“Event of Loss” means (a) any loss or destruction of, damage to or casualty
relating to all or any part of the Property of the Borrower or any of its
Subsidiaries, including any loss or destruction of, damage to, or other casualty
relating to hangars and ancillary facilities owned or leased by any such Loan
Party and located at the FBOs; or (b) any condemnation or other taking
(including by eminent domain) of all or any part of such Property.
 
“Excess Cash Flow” means, as of the last day of each fiscal quarter of the
Borrower, aggregate cash, Cash Equivalents and Permitted Investments of the
Borrower and its Subsidiaries as of the close of business on such date (but
excluding any amounts on deposit in the Debt Service Reserve Account, the Loss
Proceeds Account, the Special Reserve Account or the Distribution Account), less
a prudent amount of reserve funds as reasonably determined by the Borrower to
cover Operating Costs and Mandatory Debt Service which are anticipated to become
due and payable during the following fiscal quarter after taking into account
Operating Revenues which are reasonably anticipated to be received and available
for such payment obligations during such period and less any additional amounts
projected to be required to be deposited to the Debt Service Reserve
Account during such period.
 
“Excluded Taxes" means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower under any Loan Document, (a) income, franchise or similar taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or by any jurisdiction as a result of
a connection between the Administrative Agent, such Lender or such other
recipient of any payment and such jurisdiction (other than a connection
resulting solely from negotiating, executing, delivering or performing its
obligations or receiving a payment under, or enforcing, this Agreement, any Note
or any other Loan Document), or any taxes attributable to a Lender’s failure to
comply with Section 3.1(g), (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.6(b) of this
Agreement), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender's
failure to comply with Section 3.1(e) of this Agreement, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.1(a) of this Agreement.
 
“Executive” means Executive Air Support, Inc., a Delaware corporation.
 
44

--------------------------------------------------------------------------------


“Executive Air Acquisition” means the consummation of the purchase of all of the
outstanding Equity Securities of Executive Air pursuant to the Executive Air
Purchase Agreement (as defined in Schedule A-3 hereto).
 
“Executive Intellectual Property Security Agreement” means that certain Security
Agreement (Intellectual Property), dated as of December 12, 2005, among
Executive, the Collateral Agent, and the Administrative Agent.
 
“Existing Swaps” means the Hedging Transactions entered into by the Borrower in
connection with Indebtedness incurred prior to the Closing Date by NACH and MANA
that are being refinanced by the Term Loans.
 
“Expansion Capital Expenditures” means expenditures (other than for a
Restoration or repair, replacement and maintenance in the ordinary course of
business) made in connection with the acquisition by the Borrower of any FBOs
after the Closing Date, or the construction of new hangar facilities on the FBO
locations or other major new facilities, including capital expenditures required
to be undertaken under any of the FBO Leases, the Management Contracts or the
Heliport Contract.
 
“FBO” means fixed base operation.
 
“FBO Leases” means, collectively, the leases or use agreements with or on behalf
of the relevant Airport Authorities, and other real property leases and related
agreements with the relevant Airport Authorities associated therewith, relating
to the fixed base operations of the Subsidiaries of the Borrower, as set forth
in Schedule A-1.
 
"Federal Funds Rate" means, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for such next succeeding Business Day, the average of the quotations
for such day for such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
 
“Fee Letters” means certain fee letter agreements entered into between the
Borrower and the Lead Arrangers, the Administrative Agent and the Issuing Bank,
which Fee Letters are the agreements referred to in Section 2.9(d) of this
Agreement.
 
“Financial Statements” means, with respect to any accounting period for any
Person, statements of income, retained earnings, shareholders’ equity or
partners’ capital and cash flows of such Person for such period, and a balance
sheet of such Person as of the end of such period, setting forth in each case in
comparative form figures for the corresponding period in the preceding fiscal
year if such period is less than a full fiscal year or, if such period is a full
fiscal year, corresponding figures from the preceding annual audited Financial
Statements, all prepared in reasonable detail and in accordance with GAAP.
 
45

--------------------------------------------------------------------------------


“Financing Parties” means, collectively, the Administrative Agent, the Lenders,
individually, and acting by and through the Administrative Agent, the Issuing
Bank and the Hedging Banks.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“Forward Debt Service Coverage Ratio” means, on any Calculation Date, the
projected Debt Service Coverage Ratio for the Calculation Period commencing on
the day immediately following that Calculation Date.
 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
 
“GAH” means General Aviation Holdings LLC, a Delaware limited liability company
and the direct parent company of the Newport FBO Two LLC, a Delaware limited
liability company, and Palm Springs FBO Two LLC, a Delaware limited liability
company.
 
“General Aviation Acquisition” means the consummation of the purchase of all of
the outstanding Equity Securities of GAH by NACH pursuant to the GAH Purchase
Agreement (as defined in Schedule A-3 hereto).
 
“Governmental Authority” means any nation, state, sovereign, or government, any
federal, regional, state, local or political subdivision and any other entity
exercising executive, legislative, judicial, regulatory or administrative powers
or functions of or pertaining to government.
 
“Governmental Authorization” means any permit, license, registration, approval,
finding of suitability, authorization, plan, directive, order, consent,
exemption, waiver, consent order or consent decree of or from, or notice to,
action by or filing with, any Governmental Authority, including siting and
operating permits and licenses and any of the foregoing under any applicable
Environmental Law.
 
“Governmental Charges” means, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its Property or otherwise payable by such Person.
 
“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization
guidelines, policy or similar form of decision of any Governmental Authority.
 
“Guarantee Obligations” means, for any Person, without duplication, any
financial obligation, contingent or otherwise, of such Person guaranteeing or
otherwise supporting any Indebtedness or other obligation for borrowed money of
any other Person in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (ii) to purchase property, securities or
services for the purposes of assuring the owner of such Indebtedness of the
payment of such Indebtedness, (iii) to maintain working capital, equity capital,
available cash or other financial statement condition or the primary obligor so
as to enable the primary obligor to pay such Indebtedness, (iv) to provide
equity capital under or in respect of equity subscription arrangements to pay
such Indebtedness (to the extent that such obligation to provide equity capital
does not otherwise constitute Indebtedness), or (v) to perform, or arrange for
the performance of, any non-monetary obligations or non-funded debt payment
obligations of the primary obligor. The amount of any Guarantee Obligation shall
be deemed equal to the stated or determinable amount of the primary obligation
in respect of which such Guarantee Obligation is made or, if not stated or if
indeterminable, the maximum liability in respect thereof.
 
46

--------------------------------------------------------------------------------


“Guarantor” means each now-existing or hereafter acquired or created direct or
indirect Subsidiary of the Borrower.
 
“Hazardous Materials” means all pollutants, contaminants and other materials,
substances and wastes which are hazardous, toxic, caustic, harmful or dangerous
to human health or the environment, including petroleum and petroleum products
and byproducts, radioactive materials, asbestos, polychlorinated biphenyls and
all materials, substances and wastes which are classified or regulated as
“hazardous,” “toxic” or similar descriptions under any Environmental Law;
provided that for purposes of this Agreement, “Hazardous Materials” shall not
include commercially reasonable amounts of such materials used in the ordinary
course of the Loan Parties’ businesses in accordance with applicable
Environmental Laws.
 
“Hedging Agreement” means any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
 
“Hedging Banks” means The Governor and Company of the Bank of Ireland,
Bayerische Landesbank and Macquarie Bank Limited, and their respective
successors and assigns, as counterparties under the Hedging Agreements entered
into pursuant to Section 4.1(e) and Section 4.3(g) of this Agreement.
 
“Hedging Obligations” means, collectively, the payment of (a) all scheduled
amounts payable to the Hedging Banks by the Borrower, as the fixed-rate payor,
under any Hedging Agreements (including interest accruing after the date of any
filing by the Borrower of any petition in bankruptcy or the commencement of any
bankruptcy, insolvency or similar proceeding with respect to the Borrower), net
of all scheduled amounts payable to the Borrower by such Hedging Banks as
floating-rate payor, and (b) all other indebtedness, fees, indemnities and other
amounts payable by the Borrower to the Hedging Banks under such Hedging
Agreements; provided that Hedging Obligations shall not include Hedging
Termination Obligations.
 
“Hedging Termination Obligations” means the aggregate amount of (i) Hedging
Obligations payable to the Hedging Banks by the Borrower, as the fixed rate
payor, upon the early unwind of all or a portion of any Hedging Agreement, net
of all amounts payable to the Borrower by such Hedging Banks, as floating-rate
payor thereunder, plus (ii) any penalty payments or other payments in the form
of unwind fees payable in connection with an early unwind.
 
47

--------------------------------------------------------------------------------


“Hedging Transaction” means any interest rate protection agreement, interest
rate swap transaction, interest rate “cap” or “collar” transaction, interest
rate future, interest rate option or hedging transaction.
 
“Heliport Contract” means the Operations Agreement, dated October 17, 1997,
between the New York City Economic Development Corporation and Amports, as
listed on Schedule A-2 of this Agreement.
 
“Indebtedness” of any Person means (i) all indebtedness of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations of such
Person to pay the deferred purchase price of property or services, (iv) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(v) all Capital Leases of such Person, (vi) all obligations, contingent or
otherwise, of such Person under acceptances issued or created for the account of
such Person, (vii) all unconditional obligations of such Person to purchase,
redeem, retire, defease or otherwise acquire for value any capital stock or
other equity interests of such Person or any warrants, rights or options to
acquire such capital stock or other equity interests, (viii) all Hedging
Obligations, (ix) all obligations of such Person, other than trade payables
incurred in the ordinary course of business, upon which interest charges are
customarily paid, (x) the undrawn face amount of, and unpaid reimbursement
obligations in respect of, all letters of credit issued for the account of such
Person, (xi) all Guarantee Obligations of such Person in respect of obligations
of other Persons of the types referred to in clauses (i) through (x) above; and
(xii) all Indebtedness of the type referred to in clauses (i) through (xi) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness; provided that
Indebtedness shall not include any indemnity obligations arising out of a breach
of customary representations and warranties made by the Borrower or any
Subsidiary of the Borrower in favor of the purchaser of the Management Contracts
Business in the applicable purchase and sale agreement. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent such Indebtedness is
expressly non-recourse to such Person.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 10.3(b) of this Agreement.
 
“Initial Lenders” means, collectively, the Lead Arrangers and the Co-Lead
Arranger.
 
48

--------------------------------------------------------------------------------


“Insurance Consultant” means Moore-McNeil, LLC, or any other firm reasonably
acceptable to the Borrower as the Administrative Agent shall designate.
 
“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), all interest, fees, charges and related expenses payable
during such period to any Person in connection with Indebtedness or the deferred
purchase price of assets that is treated as interest in accordance with GAAP,
including the portion of rent actually paid during such period under Capital
Leases that should be treated as interest in accordance with GAAP, and the net
amounts payable (or minus the net amounts receivable) under Hedging Agreements
accrued during such period (whether or not actually paid or received during such
period).
 
“Interest Payment Date” means (i) with respect to any LIBOR Revolving Loan or
Term Loan, the last day of each Interest Period applicable to such Loan;
provided that with respect to Loans with a six-month Interest Period, the date
that falls three months after the beginning of such Interest Period shall also
be an Interest Payment Date; and (ii) with respect to any Base Rate Loan, the
last day of each March, June, September and December.
 
“Interest Period” means, with respect to the Term Loan, (a) initially the period
commencing on the date of the Borrowing of such Loan and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter and (b) thereafter, each period commencing on the last day
of the preceding Interest Period and ending the numerically corresponding day in
the calendar month that is one, two, three or six months thereafter, in each
case as selected by the Borrower or otherwise determined in accordance with
Section 2.4 of this Agreement; provided that:
 
(x)  any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(y)  any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(z)  for any Interest Period which begins on the last Business Day of a calendar
quarter, the Borrower may elect to have the three-month interest period end on
the last Business day of the next succeeding quarter.
 
“Inventory” means, at any time, all of the goods, merchandise and other personal
property of the Borrower and its Subsidiaries, wherever located, to be furnished
under any contract of service or held for sale or lease, all raw materials, work
in progress, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Loan Parties’
business or used in connection with the manufacture, selling or finishing of
such goods, merchandise and other personal property, net of any charges or
deductions for any goods, merchandise and other personal property that is
obsolete or unmerchantable, as determined by reference to the most recent
monthly operating report of the Borrower and its Subsidiaries.
 
49

--------------------------------------------------------------------------------


“Investment” of any Person means any loan or advance of funds by such Person to
any other Person (other than advances to employees of such Person for moving,
travel expenses, and other business expenses drawing accounts and similar
expenditures in the ordinary course of business consistent with past practice),
any purchase or other acquisition of any Equity Securities or Indebtedness of
any other Person, any capital contribution by such Person to or any other
investment by such Person in any other Person (including any Guarantee
Obligations of such Person and any Guarantee Obligations of such Person of the
types described in clause (x) of the definition of “Indebtedness” on behalf of
any other Person); provided, however, that Investments shall not include (a)
accounts receivable or other indebtedness owed by customers of such Person which
are current assets and arose from sales of inventory in the ordinary course of
such Person’s business consistent with past practice, or (b) prepaid expenses of
such Person incurred and prepaid in the ordinary course of business consistent
with past practice.
 
“Investor” means Macquarie FBO Holdings LLC, a Delaware limited liability
company, and its successors or assigns.
 
“IRC” means the Internal Revenue Code of 1986.
 
“Issuing Bank” means Mizuho Corporate Bank, Ltd., and any permitted successor
thereto.
 
“L/C Issuer Event” means, with respect to any issuer of a Debt Service Reserve
Letter of Credit for any portion of the Debt Service Reserve Required Balance,
any determination by a Nationally Recognized Rating Agency that results in such
issuer ceasing to be an Acceptable Issuer.
 
“Lead Arrangers” means, collectively, The Governor and Company of the Bank of
Ireland, Mizuho Corporate Bank, Ltd., and Bayerische Landesbank, New York
Branch, in their capacity as the lead arrangers pursuant to this Agreement.
 
“Legal Requirement” means, as to any Person (a) the articles or certificate of
incorporation or articles of organization and by-laws, partnership agreement,
operating agreement or other organizational or governing documents of such
Person, (b) any Governmental Rule applicable to such Person, (c) any
Governmental Authorization granted by any Governmental Authority to or for the
benefit of such Person or (d) any judgment, decision or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its Property or to which such Person or any of its
Property is subject.
 
“Lenders” has the meaning set forth in the preamble of this Agreement.
 
“Letter of Credit” means any letter of credit issued pursuant to Section 2.13 of
this Agreement.
 
“Letter of Credit Expiration Date” means the day that is one (1) Business Day
prior to the Maturity Date.
 
50

--------------------------------------------------------------------------------


“Letter of Credit Facility” means the facility made available for the benefit of
the Borrower or any Subsidiary of the Borrower under Section 2.13 of this
Agreement in relation to the Letters of Credit.
 
“Letter of Credit Obligations” means, as at any date of determination, the
aggregate undrawn face amount of all outstanding Letters of Credit.
 
“Letter of Credit Sublimit” means an amount equal to the Total Revolving Loan
Commitment. The Letter of Credit Sublimit is part of, and not in addition to,
the Total Revolving Loan Commitment.
 
“Letter of Credit Usage” means, as of any date, the aggregate undrawn face
amount of the outstanding Letters of Credit plus the aggregate amount of all
Drawings under the Letters of Credit honored by the Issuing Bank and either not
reimbursed to the Issuing Bank by the Borrower or converted into Loans.
 
“Leverage Ratio” means, as of each date of determination, the ratio of (a) Total
Funded Debt as of the last day of the fiscal quarter then ended to (b) EBITDA
for the twelve month period ending on such date.
 
“Leverage Ratio Test Period” means the period commencing on the date that is the
third (3rd) anniversary of the Refinancing Term Loan Disbursement Date through
the date on which the Loans have been paid in full.
 
“LIBOR” means, for any Interest Period with respect to a Loan:
 
(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate Screen that
displays an average British Bankers Association Interest Settlement Rate (such
page currently being page number 3750) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period; provided that in the case
of any Interest Period that has a term which is not equivalent to any of the
terms for which rates appear on such page, the Administrative Agent shall
determine a rate using the linear interpolation of the rates appearing on such
page for the next shorter and next longer time periods; or
 
(b) in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried out to the fifth decimal place) equal to
the rate determined by Administrative Agent (after consultation with the
Borrower and the Lenders) to be the offered rate on such other page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period; provided that in the case of any Interest Period
that has a term which is not equivalent to any of the terms for which rates
appear on such page, the Administrative Agent shall determine a rate using the
linear interpolation of the rates appearing on such page for the next shorter
and next longer time periods; or
 
51

--------------------------------------------------------------------------------


(c) in the event the rates referenced in the preceding subsections (a) and (b)
are not available (including by reason of either such page or service not
displaying a rate for a term equivalent to the Interest Period selected by the
Borrower), the rate per annum determined by the Administrative Agent as the rate
of interest at which dollar deposits (for delivery on the first day of such
Interest Period) in same day funds in the approximate amount of the applicable
Loan and with a term equivalent to such Interest Period would be offered by its
London Branch to major banks in the offshore dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period.
 
“LIBOR Loan” means any Loan with respect to which the applicable rate of
interest is based upon LIBOR.
 
“LIBOR Revolving Loans” means, at any time, a Revolving Loan bearing interest as
provided in Section 2.3(a) of this Agreement.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, mandatory deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement of any kind or nature whatsoever, including any
sale-leaseback arrangement, any conditional sale or other title retention
agreement, any financing lease having substantially the same effect as any of
the foregoing, and the filing of any financing statement or similar instrument
under the Uniform Commercial Code or comparable Legal Requirement.
 
“Loan” means any of the Loans.
 
“Loan Documents” means this Agreement, any Notes, each Subsidiary Guaranty and
any joinder agreements with respect thereto, the Security Documents and any
joinder agreements with respect thereto, each Letter of Credit, the Hedging
Agreements entered into between the Borrower and a Hedging Bank for a Hedging
Transaction in accordance with Section 6.1(l) of this Agreement, each fee
agreement referred to in Section 2.9 of this Agreement, all other documents,
instruments and agreements entered into with the Administrative Agent or any
Lender pursuant to Section 4.1 of this Agreement, and all other documents,
instruments and agreements entered into by any Loan Party with the
Administrative Agent or any Lender in connection with this Agreement or any
other Loan Document on or after the Closing Date.
 
“Loan Parties” means, collectively, the Borrower, the Investor and the
Guarantors (severally, a “Loan Party”).
 
“Loans” means, collectively, the Term Loans and the Revolving Loans.
 
"Lock-up Event" means the failure to achieve the Applicable Minimum EBITDA.
 
“Lock-up Period” means, with respect to any Lock-up Event, the period commencing
on the Calculation Date as of which such Lock-up Event has occurred to and
including the Calculation Date occurring at the end of the following two (2)
succeeding fiscal quarters.
 
52

--------------------------------------------------------------------------------


“Loss Proceeds Account” means the “Loss Proceeds Account” established and
created in the name of the Collateral Agent pursuant to Section 5.01 of the
Collateral Agency Agreement.
 
“MANA” means Macquarie Airports North America Inc., a Delaware corporation.
 
“Management Contracts” means, collectively, the management contracts with the
relevant Airport Authorities, as set forth in Schedule A-2.
 
“Management Contracts Business” means the businesses and related operations
under the Management Contracts currently operated by certain Subsidiaries of the
Borrower.
 
“Mandatory Debt Service” means, for any Calculation Period, the sum of the
following amounts payable during such period: (a) all interest on the Loans,
(c) all commitment and agency fees payable by the Borrower, and (c) any periodic
scheduled payments constituting Hedging Obligations payable by the Borrower (or
less amounts payable to the Borrower); provided that for purposes of calculating
the Backward Debt Service Coverage Ratio for any period of four fiscal quarters
of the Borrower ending on any date specified below, Mandatory Debt Service shall
be calculated as follows:
 
(i)   as of the end of the first fiscal quarter of the Borrower ending after the
Refinancing Term Loan Disbursement Date (the “Initial Fiscal Quarter”), by
multiplying (A) Mandatory Debt Service for the Initial Fiscal Quarter (but
including only one-fourth of the annual agency fee paid to the Administrative
Agent on the Refinancing Term Loan Disbursement Date) multiplied by a fraction
the numerator of which is the number of days in the Initial Fiscal Quarter and
the denominator of which is the number of days from the Refinancing Term Loan
Disbursement Date through the last day of the Initial Fiscal Quarter (such sum,
the “Adjusted Mandatory Debt Service for the Initial Fiscal Quarter”), by
(B) four;
 
(ii)   as of the end of the next succeeding fiscal quarter of the Borrower (the
“Second Fiscal Quarter”), by multiplying (A) the sum of (1) the Adjusted
Mandatory Debt Service for the Initial Fiscal Quarter, plus (2) Mandatory Debt
Service for the Second Fiscal Quarter, by (B) two;
 
(iii)   as of the end of the next succeeding fiscal quarter of the Borrower (the
“Third Fiscal Quarter”), by multiplying (A) the sum of (1) the Adjusted
Mandatory Debt Service for the Initial Fiscal Quarter, plus (2) Mandatory Debt
Service for the Second Fiscal Quarter, plus (3) Mandatory Debt Service for the
Third Fiscal Quarter, by (B) four-thirds; and
 
(iv)   as of the end of the next succeeding fiscal quarter of the Borrower (the
“Fourth Fiscal Quarter”), Mandatory Debt Service for the four fiscal quarters
then ended shall be the sum of (A) the Adjusted Mandatory Debt Service for the
Initial Fiscal Quarter, plus (B) Mandatory Debt Service for the Second Fiscal
Quarter, plus (C) Mandatory Debt Service for the Third Fiscal Quarter, plus
(D) Mandatory Debt Service for the Fourth Fiscal Quarter.
 
53

--------------------------------------------------------------------------------


“Margin Stock” has the meaning given to that term in Regulation U issued by the
Federal Reserve Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition or liabilities of the Borrower and its
Subsidiaries, taken as a whole; (b) the ability of the Borrower and its
Subsidiaries taken as a whole to pay or perform any of their material
obligations under any of the Loan Documents; (c) the rights and remedies of the
Administrative Agent or any Lender under this Agreement, the other Loan
Documents or any related document, instrument or agreement; (d) the value of the
Collateral taken as a whole, the Administrative Agent’s or any Lender’s security
interest in the Collateral or the perfection or priority of such security
interests, or (e) the validity of any of the Loan Documents.
 
“Material Contract Right” means any right or interest of the Borrower or any of
its Subsidiaries under a Material Contract.
 
“Material Contracts” means, collectively, each of the material agreements and
contracts pertaining to the Businesses set forth in Schedule A-3, including each
of the FBO Leases, each of the Management Contracts, the Heliport Contract and
each of the Acquisition Documents; provided that the FBO Leases for the FBO
operations at New Orleans Lakefront Airport listed as items 15 and 16 on
Schedule A-1 shall be deemed not to be Material Contracts.
 
“Material Documents” has the meaning specified in Section 6.2(m) of this
Agreement.
 
“Material Loss” means any Event of Loss the Restoration of which is reasonably
estimated by the Borrower to cost more than $500,000.
 
“Maturity Date” means the date that is five (5) years after the Closing Date (as
defined in the Original Loan Agreement); provided that if such date is a day
other than a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
 
“Maximum Release Percentage” means 5%.
 
“MIC” means Macquarie Infrastructure Company Inc., a Delaware corporation.
 
“Model Auditor” means Mercer Finance and Risk Consulting a division of Mercer
Human Resource Consulting Pty Ltd. or any other firm reasonably acceptable to
the Borrower as the Administrative Agent shall designate.
 
“Monthly Funds Transfer Date” means the last Business Day of each calendar
month.
 
“Moody’s” means Moody’s Investor Service, Inc. and any successor thereto which
is a nationally recognized rating agency.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA and subject to Title IV of ERISA to which a Loan Party or ERISA
Affiliate contributes or has an obligation to contribute.
 
“NACH” means North America Capital Holding Company, a Delaware company.
 
54

--------------------------------------------------------------------------------


“Nationally Recognized Rating Agency” means Standard & Poor’s Rating Group,
Moody’s Investors Services, Inc., Fitch or another national debt rating agency
approved by the Administrative Agent.
 
“Net Asset Disposition Proceeds” means, with respect to any sale or series of
related sales of any Property by any of the Borrower or its Subsidiaries
(including the direct or indirect sale of any stock or other Equity Securities
of any such Loan Party other than the Borrower), other than any sale permitted
by Section 6.2(c) of this Agreement, the aggregate consideration received by
such Person from such sale less the sum of (a) the actual amount of the
reasonable fees and commissions payable to Persons other than such Person or any
Affiliate of such Person and (b) the reasonable legal expenses and other costs
and expenses, including taxes payable, directly related to such sale that are to
be paid by such Person.
 
“Net Cash Flow” means, in respect of any period, (a) aggregate Operating
Revenues received during such period, plus (b) aggregate equity contributions
received by the Borrower from the Investor during such period not used to pay
for Expansion Capital Expenditures or for any unusual and non-recurring fees and
expenses incurred during any such period relating to the integration of
businesses resulting from the General Aviation Acquisition, the Eagle Aviation
Acquisition, the Trajen Acquisition and the Supermarine Acquisition, in each
instance to the extent deducted in the determination of Net Income after tax and
in each case as determined in accordance with GAAP, less (c) the Operating Costs
paid during such period.
 
“Net Condemnation Proceeds” means an amount equal to: (a) any cash payments or
proceeds received by a Loan Party as a result of any condemnation or other
taking or temporary or permanent requisition of any Property, any interest
therein or right appurtenant thereto, or any change of grade affecting any
Property, as the result of the exercise of any right of condemnation or eminent
domain by a Governmental Authority (including a transfer to a Governmental
Authority in lieu or anticipation of a condemnation), minus (b) (i) any actual
and reasonable costs incurred by a Loan Party in connection with any such
condemnation or taking (including reasonable fees and expenses of counsel), and
(ii) provisions for all taxes payable as a result of such condemnation.
 
“Net Debt Proceeds” means, with respect to any issuance or incurrence of any
Indebtedness by any of the Borrower or its Subsidiaries, the aggregate
consideration actually received by such Person from such sale or issuance less
the sum of (a) the actual amount of the reasonable fees and commissions payable
to Persons other than such Person or any Affiliate of such Person and (b) the
reasonable legal expenses and other reasonable costs and expenses directly
related to such issuance or incurrence that are to be paid by such Person.
 
“Net Equity Proceeds” means, with respect to any issuance of Equity Securities
by any of the Borrower or its Subsidiaries, the aggregate consideration actually
received by such Person from such issuance less the sum of (a) the actual amount
of the reasonable fees and commissions payable to Persons other than such Person
or any Affiliate of such Person and (b) the reasonable legal expenses and other
reasonable costs and expenses directly related to such issuance that are to be
paid by such Person; provided that Net Equity Proceeds shall not include any of
the following: (i) any capital contribution from any Loan Party in the form of
Equity Securities or any issuance or sale of Equity Securities by any Subsidiary
of the Borrower to the Borrower or any of the Borrower’s Subsidiaries; (ii) any
sale or issuance by any Loan Party to directors, officers or employees of such
Loan Party or any other Loan Party of Equity Securities in the form of warrants,
options or similar rights to acquire any other Equity Securities of such Loan
Party, or any sale or issuance of Equity Securities upon the exercise of any
such warrants, options or similar rights; (iii) the issuance by any Loan Party
of Equity Securities in connection with the formation of Subsidiaries pursuant
to transactions otherwise permitted pursuant to Sections 6.2(d) and 6.2(e) of
this Agreement; and (iv) the issuance of Equity Securities by the Borrower to
the Investor.
 
55

--------------------------------------------------------------------------------


“Net Income” means, with respect to any fiscal period, the net income of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, consistently applied.
 
“Net Insurance Proceeds” means an amount equal to: (a) any cash payments or
proceeds received by any of the Borrower or its Subsidiaries under any casualty
insurance policy in respect of a covered loss thereunder with respect to any
Property, minus (b)(i) any actual costs incurred by such Loan Party in
connection with the adjustment or settlement of any claims of such Loan Party in
respect thereof (including reasonable fees and expenses of counsel), and
(ii) provisions for all taxes payable as a result of such event.
 
“Non-Eligible FBO” means any of the FBOs located at the following airports:
(i) Teterboro Airport in New Jersey; (ii) Chicago Midway Airport in Illinois;
(iii) McCarran International Airport in Nevada; (iv) Philadelphia International
Airport in Pennsylvania; (v) John Wayne Airport in Orange County, California;
(vi) Louisville International Airport in Kentucky; (vii) Pittsburgh
International Airport in Pennsylvania; (viii) Republic Airport in New York,
(ix) Houston Hobby Airport in Texas; (x) Palm Springs Airport in California,
(xi) Aspen/Pitken County Airport in Colorado, (xii) Kelly Air Force Base Airport
in Texas, (xiii) Austin-Bergtrom International Airport in Texas, (xiv) Palwaukee
Municipal Airport in Illinois, (xv) Wiley Post Airport in Oklahoma and (xvi)
Santa Monica Airport in California.
 
“Note” means a promissory note issued by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C to
this Agreement.
 
“Notice of Revolving Loan Conversion” means a request by the Borrower for a
conversion of a Revolving Loan Borrowing in accordance with Section 2.2(c) of
this Agreement.
 
“Obligations” means all obligations, liabilities and indebtedness of every
nature of any Loan Party from time to time owing to any Secured Party under any
Loan Document including (i) all principal, interest, and fees, (ii) all
scheduled payments due to the Hedging Banks under the Hedging Obligations,
(iii) any amounts (including insurance premiums, licensing fees, recording and
filing fees, and Taxes) the Secured Parties expend on behalf of the Borrower
because the Borrower fails to make any such payment when required under the
terms of any Transaction Document, and (iv) all amounts required to be paid
under any indemnification, cost reimbursement or similar provision.
 
56

--------------------------------------------------------------------------------


“Operating Accounts” means the operating accounts described on Schedule 5.26 to
this Agreement, and any additional or replacement accounts from time to time
established and maintained by any of the Borrower or its Subsidiaries.
 
“Operating Costs” means, for any period, all actual cash costs incurred
(including any capital expenditures made in connection with the Businesses
except as expressly excluded below and any Taxes and cash provisions for any
such Taxes) and paid by the Borrower and its Subsidiaries (determined on a
consolidated basis by excluding any such payments from any of the Borrower or
its Subsidiaries to another of the Borrower or any of its Subsidiaries) in
connection with the operation of their respective businesses, but excluding (a)
all Expansion Capital Expenditures funded with funds transferred from the
Distribution Account, financed by Indebtedness permitted in accordance with
Section 6.2(a)(iv) of this Agreement or funded by equity contributions made by
the Investor, (b) all unusual and non-recurring fees and expenses incurred
during any such period, funded with funds transferred from the Distribution
Account, financed by Indebtedness permitted in accordance with Section
6.2(a)(iv) of this Agreement or funded by equity contributions made by the
Investor, relating to the integration of businesses resulting from the General
Aviation Acquisition, the Eagle Aviation Acquisition, the Trajen Acquisition and
the Supermarine Acquisition, in each instance to the extent deducted in the
determination of Net Income after tax and in each case as determined in
accordance with GAAP, (c) all noncash charges, including, but not limited to,
depreciation or obsolescence charges or reserves therefor, amortization of
intangibles or other bookkeeping entries of a similar nature, (d) all payments
of principal, of interest or of fees upon the Loans (whether or not constituting
Mandatory Debt Service), (e) Investments, (f) Distributions, (g) all costs paid
by Net Insurance Proceeds or other insurance proceeds (other than proceeds of
any business interruption or anticipated loss in revenues insurance), and
(h) payments to employees of the Borrower and its Subsidiaries under any
employee phantom stock ownership plan; provided that such items relating to the
FBO businesses of GAH, Eagle Aviation, Trajen or any Supermarine Company on a
consolidated basis for the twelve-month period preceding the date of
determination shall be included in such calculation without regard to whether
GAH, Eagle Aviation, Trajen or each Supermarine Company, as the case may be, was
a Loan Party during such period.
 
“Operating Revenues” means, for any period (without duplication), all income and
other amounts received by or on behalf of the Borrower and its Subsidiaries
(determined on a consolidated basis by excluding any such amounts received by
any of the Borrower or its Subsidiaries to another of the Borrower or any of its
Subsidiaries) during such period; provided that Operating Revenues shall not
include (i) Net Condemnation Proceeds, (ii) Net Debt Proceeds (including
proceeds of the Loans), (iii) Net Equity Proceeds (without regard to the proviso
to the definition thereof), and (iv)  Net Insurance Proceeds or other insurance
proceeds (other than proceeds of any business interruption or anticipated loss
in revenue insurance); provided that such items relating to the FBO businesses
of GAH, Eagle Aviation, Trajen or each Supermarine Company on a consolidated
basis for the twelve-month period preceding the date of determination shall be
included in such calculation without regard to whether GAH, Eagle Aviation,
Trajen or each Supermarine Company, as the case may be, was a Loan Party during
such period.
 
57

--------------------------------------------------------------------------------


“Organizational Documents” means, with respect to a Loan Party, the certificate
of incorporation, articles of incorporation, bylaws, certificate of limited
partnership, articles of organization, operating agreement or comparable
document of such Loan Party.
 
“Original Loan Agreement” has the meaning given to that term in the Introduction
to this Agreement.
 
“Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under this Agreement or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
 
“Outstanding Amount” means, with respect to any Letter of Credit, the aggregate
face amount of such Letter of Credit, as reduced by each Drawing made by the
beneficiary thereof.
 
“Outstanding Exposure” means, at any time, the sum of (a) the aggregate then
outstanding principal amount of the Loans and Letter of Credit Usage and
(b) following any termination of the Hedging Agreements upon the acceleration of
the Loans in accordance with Section 7.2(a) of this Agreement or the
commencement of any Bankruptcy Proceeding by or against the Borrower, (i) any
Hedging Termination Obligations then due to the Hedging Banks or (ii) as to any
Hedging Bank that is prevented from terminating a Hedging Agreement by the
automatic stay or any other stay in any Bankruptcy Proceeding by or against the
Borrower, the amount of any Hedging Termination Obligations that would have been
then due to such Hedging Bank if such Hedging Agreement had been terminated as
of the commencement of such Bankruptcy Proceeding; provided, that for the
purpose only of determining the voting or approval rights of the Lenders under
this Agreement and the other Loan Documents or in the context of the definition
of “Required Lenders”, if the Outstanding Exposure of Macquarie Bank Limited and
its Affiliates as so calculated at any time exceeds 30% of the aggregate
Outstanding Exposure, only that portion of such amounts held by Macquarie Bank
Limited and its Affiliates as equals 30% of the aggregate Outstanding Exposure
shall be included in such calculation.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permitted Indebtedness” has the meaning given to that term in Section 6.2(a) of
this Agreement.
 
58

--------------------------------------------------------------------------------


“Permitted Investments” means (i) marketable direct obligations of the United
States of America; (ii) marketable obligations directly and fully guaranteed as
to interest and principal by the United States of America; (iii) demand deposits
with the Collateral Agent, and time deposits, certificates of deposit and
banker’s acceptances issued by (x) the Collateral Agent, so long as its
long-term debt securities are rated “A” or better by S&P and “A2” or better by
Moody’s, or (y) any member bank of the Federal Reserve System which is organized
under the laws of the United States of America or any political subdivision
thereof or under the laws of Canada, Switzerland or any country which is a
member of the European Union having a combined capital and surplus of at least
$500 million and having long-term unsecured debt securities rated “A” or better
by S&P and “A2” or better by Moody’s; (iv) commercial paper or tax-exempt
obligations given the highest rating by S&P and Moody’s; (v) obligations of the
Collateral Agent meeting the requirements of clause (iii) above or any other
bank meeting the requirements of clause (iii) above, in respect of the
repurchase of obligations of the type as described in clauses (i) and (ii)
above, provided that such repurchase obligations shall be fully secured by
obligations of the type described in said clauses (i) and (ii) above, and the
possession of such obligations shall be transferred to, and segregated from
other obligations owned by, the Collateral Agent or such other bank; (vi) a
money market fund or a qualified investment fund (including any such fund for
which the Collateral Agent or any Affiliate thereof acts as an advisor or a
manager) given one of the two highest long-term ratings available from S&P and
Moody’s, including any fund for which the Collateral Agent or an Affiliate of
the Collateral Agent serves as an investment advisor, administrator, shareholder
servicing agent, custodian or subcustodian, notwithstanding that (A) the
Collateral Agent or an Affiliate of the Collateral Agent charges and collects
fees and expenses from such funds for services rendered (provided that such
charges, fees and expenses are on terms consistent with terms negotiated at
arm’s length) and (B) the Collateral Agent charges and collects fees and
expenses for services rendered pursuant to the Collateral Agency Agreement; and
(vii) eurodollar certificates of deposit issued by the Collateral Agent meeting
the requirements of clause (iii) above or any other bank meeting the
requirements of clause (iii) above. In no event shall any cash in the Accounts
be invested in any obligation, certificate of deposit, acceptance, commercial
paper or instrument which by its terms matures more than ninety (90) days after
the date of investment, unless the Collateral Agent or a bank meeting the
requirements of clause (iii) above shall have agreed to repurchase such
obligation, certificate of deposit, acceptance, commercial paper or instrument
at its purchase price plus earned interest within no more than ninety (90) days
after its purchase. With respect to any rating requirement set forth above, if
the relevant issuer is rated by either S&P or Moody’s, but not both, then only
the rating of such rating agency shall be utilized for the purpose of this
definition.
 
“Permitted Liens” has the meaning given to that term in Section 6.2(b) of this
Agreement.
 
“Permitted Subordinated Debt” means unsecured Indebtedness of any of the
Borrower or its Subsidiaries in the form of loans to such Loan Party from an
Investor or an Affiliate thereof, so long as (a) such obligations of such Loan
Party are (i) unsecured and do not permit the holder of such Indebtedness to
accelerate the principal amount thereof upon default, (ii) evidenced by an
instrument or instruments subordinated to the rights of the Lenders containing
provisions substantially in the form of Exhibit E to this Agreement, and
(iii) payable solely from amounts distributable to the Borrower from the
Distribution Account pursuant to Section 5.05 of the Collateral Agency
Agreement, and (b) the Borrower or such other Loan Party retains the sole right
to take any action, or refrain from taking any action, with respect to the
business, affairs and properties of such Loan Party; provided that the agreement
between such Loan Party and the holder of such Indebtedness may provide that
such Loan Party will not, without the consent of such holder, enter into any
agreement that affects the right of such holder to receive payments in
accordance with the foregoing clause (iii).
 
“Person” means any individual, corporation, cooperative, partnership, joint
venture, association, joint-stock company, limited liability company, other
entity, trust, unincorporated organization or Governmental Authority or other
entity of whatever nature.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
59

--------------------------------------------------------------------------------


“Pledge Agreements” means, collectively, (a) the share pledge agreement dated as
of December 12, 2005 by the Investor in favor of the Collateral Agent granting a
first-priority security interest in the Equity Securities of the Borrower,
(b) each pledge agreement delivered by the Borrower or any Subsidiary of the
Borrower in favor of the Collateral Agent granting a security interest in the
Equity Securities of the Subsidiaries of the Borrower as a condition to the
Borrowing of Loans, (c) any pledge agreement executed and delivered after the
Closing Date by the Investor in favor of the Collateral Agent granting a
first-priority security interest in the Equity Securities of the Borrower, and
(d) any pledge agreement executed and delivered after the Closing Date by the
Borrower or any Subsidiary of the Borrower in favor of the Collateral Agent
granting a security interest in the Equity Securities of any additional or
substituted Subsidiaries of the Borrower in accordance with Section 6.1(k) of
this Agreement.
 
“Prime Rate” means (i) for purposes of calculating the interest rate with
respect to a Base Rate Revolving Loan, the rate of interest per annum publicly
announced from time to time by the Revolving Loan Lender as its “prime rate” or
“base rate” in effect on such day at its principal office in New York; and (ii)
for any other purpose, the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its “prime rate” or “base rate” in
effect on such day at its principal office in New York City. Any change in the
Prime Rate announced by the Administrative Agent shall take effect on the day
specified in the public announcement of such change.
 
“Proceeds” means “proceeds” as such term is defined in the UCC or under other
relevant law and, in any event, shall include, but shall not be limited to,
(i) any and all proceeds of, or amounts (in whatsoever form, whether cash,
securities, property or other assets) received under or with respect to, any
insurance, indemnity, warranty or guaranty payable to the Borrower from time to
time, and claims for insurance, indemnity, warranty or guaranty effected or held
for the benefit of the Borrower, in each case with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever, whether cash,
securities, property or other assets) made or due and payable to the Borrower
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority), and (iii) any and all other amounts (in any form whatsoever, whether
cash, securities, property or other assets) from time to time paid or payable
under or in connection with any of the Collateral (whether or not in connection
with the sale, lease or other disposition of the Collateral).
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Proportional EBITDA Contribution” means, with respect to any prepayment of the
Loans as permitted by the last paragraph of Section 7.1 of this Agreement, a
percentage equal to the highest of (i) the projected EBITDA of the affected
FBO(s) set forth in the Base Case Projections for the fiscal year following such
prepayment divided by the aggregate projected EBITDA of all FBOs set forth in
the Base Case Projections for such fiscal year; (ii) the EBITDA of the affected
FBO(s) for the fiscal year immediately preceding such prepayment, divided by the
aggregate EBITDA of all FBOs for such fiscal year; and (iii) the average EBITDA
of the affected FBO(s) for the three successive fiscal years immediately
preceding such prepayment, divided by the average aggregate EBITDA of all FBOs
for such three-year period.
 
60

--------------------------------------------------------------------------------


“Pro Rata Share” means, with respect to each Term Loan Lender, at any time, a
fraction (expressed as a percentage), the numerator of which is the amount of
the Term Loan Commitment of such Lender at such time, and the denominator of
which is the amount of the aggregate Term Loan Commitments, of all Term Loan
Lenders, at such time. The initial Pro Rata Share of each Term Loan Lender as to
its Term Loan Commitment is set forth opposite the name of such Lender on
Schedule 2.1 to this Agreement or Assignment and Assumption pursuant to which
such Lender becomes a party to this Agreement, as applicable.
 
“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and acts (including the practices, methods and acts engaged
in or approved by a significant portion of the relevant aviation services
industry relating to the FBO Leases, Managements Contracts or the Heliport
Contract, as applicable, in the United States) that, at a particular time, in
the exercise of reasonable judgment in light of the facts known at the time a
decision was made, could reasonably have been expected to accomplish the desired
result consistent with good business practices, reliability, economy, safety and
expedition, and which practices, methods, standards and acts generally conform
to operation and maintenance standards recommended by an FBO operator’s or
airport manager's, as applicable, equipment suppliers and manufacturers,
applicable facility design limits and applicable governmental approvals and law.
“Prudent Industry Practice” is not intended to be limited to the optimum
practice or method to the exclusion of others, but rather to be a spectrum of
possible but reasonable practices and methods.
 
"Quarterly Funds Transfer Date" means the last Business Day of each March, June,
September and December occurring after the Refinancing Term Loan Disbursement
Date.
 
“Receivables” means, at any time, all of the accounts owing to the Borrower and
its Subsidiaries or any of them, net of any charges or reserves against such
accounts in accordance with GAAP, as determined by reference to the most recent
monthly operating reports of the Borrower and its Subsidiaries, less any account
(to the extent not already accounted for in the charge or reserve against
doubtful accounts) that is not paid within 90 days after the invoice date.
 
“Reference Debt” means with respect to any Person, the long-term unsecured
Indebtedness of such Person not benefiting from any guarantee, support agreement
or other credit enhancement.
 
“Reference Rate” means, as of any date, three-month LIBOR determined as of
approximately 11:00 a.m. (London time) on such date.
 
“Refinancing Term Loan” has the meaning specified in Section 2.1(a) of this
Agreement.
 
“Refinancing Term Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Term Loan Lender to make Refinancing Term Loans to the
Borrower pursuant to Section 2.1 of this Agreement, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Loan Lender’s name on Schedule 2.1 attached to this Agreement under
the heading “Refinancing Term Loan Commitment” or in the Assignment and
Assumption pursuant to which such Term Loan Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
 
61

--------------------------------------------------------------------------------


“Refinancing Term Loan Commitment Period” means, with respect to the Refinancing
Term Loan Commitments, the period from and including the Closing Date under, and
as defined in, the Original Loan Agreement, to the earliest to occur of
(a) January 9, 2006, (b) the date on which the Available Refinancing Term Loan
Commitments are reduced to zero, and (c) the date of termination of the
aggregate Refinancing Term Loan Commitments.
 
“Refinancing Term Loan Disbursement Date” means December 14, 2005, the date of
the Borrowing of the Refinancing Term Loans.
 
“Refinancing Term Loan Lender” means (a) on the Closing Date, the holders of
Refinancing Term Loan Commitments as set forth on Schedule 2.1 attached to this
Agreement, and (b) thereafter, the Lenders from time to time holding Refinancing
Term Loan Commitments after giving effect to any assignments permitted by
Section 10.4 of this Agreement.
 
“Reimbursement Obligations” means, at any time, the obligation of the Borrower
with respect to any of the Letters of Credit to reimburse amounts paid by the
Issuing Bank with respect to any Drawing under such Letter of Credit.
 
“Reportable Event” has the meaning given to that term in Section 4043(c) of
ERISA and applicable regulations thereunder other than an event as to which the
reporting requirements have by regulation been waived; provided that failure to
meet the minimum funding standards of Section 412 of the Code or Section 302 of
ERISA shall be a Reportable Event.
 
“Required Lenders” means, at any time, (a) Lenders (and, to the extent
applicable, Hedging Banks) holding 66⅔% or more of the aggregate then
Outstanding Exposure (provided, that for the avoidance of doubt, such percentage
shall take into account the proviso in the definition of the term “Outstanding
Exposure”) or (b) if there are no Loans or Letter of Credit Usage outstanding,
Lenders holding 66⅔% or more of the aggregate Commitments.
 
“Responsible Officer” means, (i) when used with respect to the Borrower or any
other Loan Party, the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of such Person authorized by the board
of directors of such Person to act on behalf of such Person in respect of the
Loan Documents and notified in writing to the Administrative Agent; and (ii)
when used with respect to the Collateral Agent, any officer within the corporate
trust department of the Collateral Agent, including any vice president,
assistant vice president, treasurer, assistant treasurer, trust officer or any
other officer of the Collateral Agent who customarily performs functions similar
to those performed by the persons who at the time shall be such officers,
respectively, or to whom any corporate trust matter is referred because of such
person's knowledge of and familiarity with the particular subject and who shall
have direct responsibility for the administration of the Collateral Agency
Agreement. Any document or certificate hereunder that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower or other
applicable Person.
 
62

--------------------------------------------------------------------------------


“Restoration” means, in the case of any Event of Loss, the restoration, repair,
replacement or rebuilding of the affected Property subject to the Event of Loss,
as nearly as practicable to its value, condition and character immediately prior
to such Event of Loss, with such alterations and additions as may be made by the
applicable Loan Party, pursuant to and subject to any restoration plan approved
by the Administrative Agent in the case of any Material Loss.
 
“Restoration Plan” means, in the case of any Material Loss, a plan for the
Restoration of the affected Property, certified by a Responsible Officer of the
Borrower, demonstrating that (i) the Restoration is technically feasible and can
be completed within a reasonable period of time consistent with the nature and
extent of the Event of Loss, (ii) all Governmental Approvals required for the
Restoration have been obtained or can be obtained in due course, and (iii) the
Restoration will not result in a termination, cancellation, revocation or other
invalidity or impairment of any material Governmental Approval, any FBO Lease,
any Management Contract, the Heliport Contract or any other Material Contract,
as applicable.
 
“Revolver Default” means any event or occurrence, which, with the passage of
time or the giving of notice or both, would become a Revolver Event of Default.
 
“Revolver Event of Default” means any event or circumstance which would
constitute an Event of Default hereunder, if the terms of this Agreement and the
other Loan Documents were interpreted without giving effect to any amendment,
waiver or consent granted or agreed to by the Required Lenders pursuant to
Section 10.1 of this Agreement (unless the Revolving Loan Lender approves any
such amendment, waiver or consent in writing); provided that (i) with respect to
any event or circumstance that constituted a Default or Event of Default at the
time of any such amendment, waiver or consent, such event or circumstance shall
not constitute a Revolver Event of Default unless the Revolving Loan Lender has
given notice of the exercise of its rights under Section 7.2(b) of this
Agreement within 15 days after written notice of the effectiveness of the
amendment, waiver or consent granted or agreed to by the Required Lenders, and
(ii) any other event or circumstance shall not constitute a Revolver Event of
Default unless the Revolving Loan Lender has advised the Borrower and the
Administrative Agent in writing within 15 days after written notice of the
effectiveness of the amendment, waiver or consent relating thereto that the
Revolving Loan Lender will require compliance with the terms of this Agreement
without reference to such amendment, waiver or consent. If notice is required by
any term of this Agreement as a condition to the existence of an Event of
Default, for purposes of a Revolver Event of Default, notice from the Revolving
Loan Lender shall constitute such notice, the term of any such provision to the
contrary notwithstanding.
 
“Revolving Loan” has the meaning specified in Section 2.2(a) of this Agreement.
 
“Revolving Loan Borrowing” means a borrowing consisting of Revolving Loans made
by the Revolving Loan Lender pursuant to this Agreement.
 
63

--------------------------------------------------------------------------------


“Revolving Loan Borrowing Request” means a request by the Borrower for a
Revolving Loan Borrowing in accordance with Section 2.2 of this Agreement.
 
“Revolving Loan Commitment” means the commitment of the Revolving Loan Lender to
make Revolving Loans to the Borrower pursuant to Section 2.2 of this Agreement
(and thereafter to make additional Revolving Loans to reimburse Drawings under
Letters of Credit pursuant to Section  2.13 of this Agreement), in an aggregate
principal amount at any one time outstanding not to exceed $5,000,000 (which
amount shall be inclusive of the Letter of Credit Sublimit), as such amount may
be adjusted from time to time in accordance with this Agreement.
 
“Revolving Loan Commitment Period” means, with respect to the Revolving Loan
Commitment, the period from and including the Closing Date to the earliest to
occur of (a) the Revolving Loan Commitment Termination Date, (b) the date on
which the Available Revolving Loan Commitments are reduced to zero, and (c) the
date of termination of the aggregate Revolving Loan Commitments.
 
“Revolving Loan Commitment Termination Date” means the date that is five (5)
days prior to the Maturity Date; provided that if such date is a day other than
a Business Day, the Revolving Loan Commitment Termination Date shall be the next
succeeding Business Day unless such next succeeding Business Day falls in the
next calendar month, in which case the Revolving Loan Commitment Termination
Date shall be the immediately preceding Business Day.
 
“Revolving Loan Lender” means Mizuho Corporate Bank, Ltd., and any permitted
successor thereto.
 
“Secured Parties” means collectively, the Collateral Agent, the Securities
Intermediary, the Administrative Agent, the Lenders, the Issuing Bank, and the
Hedging Banks.
 
“Securities Account” has the meaning specified in Section 5.10 of the Collateral
Agency Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Intermediary” means The Bank of New York, a New York banking
corporation, in its capacity as securities intermediary under the Collateral
Agency Agreement, or any Person appointed to replace such Person with the
authority to exercise and perform the rights and duties of the Securities
Intermediary under the Collateral Agency Agreement.
 
“Security Agreement” means the Security Agreement, dated as of December 12,
2005, between the Borrower and the Collateral Agent for the benefit of the
Secured Parties, as well as each security agreement delivered in accordance with
Section 6.1(k) of this Agreement.
 
“Security Documents” means the Collateral Agency Agreement, the Security
Agreement, the Subsidiary Security Agreement, together with any joinders
thereto, the Executive Intellectual Property Security Agreement, the Trajen
Intellectual Property Security Agreement, the Pledge Agreements, the Subsidiary
Guaranty and the Contribution Agreement, together with any joinders thereto,
each leasehold mortgage or leasehold deed of trust from time to time recorded
with the appropriate recording office with respect to the assignment of
leasehold interest in each of the FBO Leases, each control agreement entered
into with a depositary institution or securities intermediary, each consent or
acknowledgment by an Airport Authority regarding the collateral assignment of
the rights and obligations of the applicable Loan Party pursuant to the relevant
FBO Lease and/or the equity interests of such Loan Party, and all other
instruments, agreements, certificates, opinions and documents (including Uniform
Commercial Code financing statements and fixture filings and landlord waivers)
delivered to the Collateral Agent or any Lender in connection with any
Collateral or to secure the Obligations.
 
64

--------------------------------------------------------------------------------


“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the Property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s Property would constitute an
unreasonably small capital.
 
“Special Reserve Account” means the “Special Reserve Account” established and
created in the name of the Collateral Agent pursuant to Section 5.01 of the
Collateral Agency Agreement.
 
“S&P” or “Standard & Poor’s” means Standard & Poor’s Rating Service, a division
of The McGraw-Hill Companies, Inc. or any successor thereto.
 
“Subsidiary” of any Person means (a) any corporation of which the required
percentage of the issued and outstanding Equity Securities having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which the required percentage
of the equity interest having the power to vote, direct or control the
management of such partnership, joint venture or other association is at the
time owned and controlled by such Person, by such Person and one or more of the
other Subsidiaries or by one or more of such Person’s other Subsidiaries or
(c) any other Person included in the Financial Statements of such Person on a
consolidated basis. Unless otherwise indicated in this Agreement, “Subsidiary”
means a Subsidiary of the Borrower.
 
“Subsidiary Guaranty” means that certain Subsidiary Guaranty dated as of
December 12, 2005 and executed by each Subsidiary of the Borrower in favor of
the Secured Parties.
 
“Subsidiary Security Agreement” means that certain Subsidiary Security Agreement
dated as of December 12, 2005 and executed by each Subsidiary of the Borrower
and the Collateral Agent on behalf of the Secured Parties.
 
65

--------------------------------------------------------------------------------


“Supermarine Acquisition” means the consummation of the purchase of all of the
outstanding Equity Securities of the Supermarine Companies by the Investor
pursuant to the Supermarine Purchase Agreements (as listed in Schedule A-3
hereto) and the assignment of 100% of the ownership interest in such Equity
Securities by the Investor to the Borrower or a Subsidiary of the Borrower.
 
“Supermarine Acquisition Term Loan” has the meaning specified in Section 2.1(a)
of this Agreement.
 
“Supermarine Acquisition Term Loan Commitment” means, with respect to each Term
Loan Lender, the commitment of such Term Loan Lender to make Supermarine
Acquisition Term Loans to the Borrower pursuant to Section 2.1 of this
Agreement, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Term Loan Lender’s name on
Schedule 2.1 attached to this Agreement under the heading “Supermarine
Acquisition Term Loan Commitment” or in the Assignment and Assumption pursuant
to which such Term Loan Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Supermarine Acquisition Term Loan Commitment Period” means, with respect to the
Supermarine Acquisition Term Loan Commitments, the period from and including the
Amendment Closing Date to the earliest to occur of (a) June 20, 2007, (b) the
date on which the Available Supermarine Acquisition Term Loan Commitments are
reduced to zero, and (c) the date of termination of the aggregate Acquisition
Supermarine Term Loan Commitments in accordance with this Agreement.
 
“Supermarine Acquisition Term Loan Disbursement Date” means the date of the
Borrowing of Supermarine Acquisition Term Loans the proceeds of which will
finance a portion of the acquisition and related costs in connection with the
Supermarine Acquisition.
 
“Supermarine Acquisition Term Loan Lender” means (a) on the Amendment Closing
Date, the holders of the Supermarine Acquisition Term Loan Commitments as set
forth on Schedule 2.1 attached to this Agreement, and (b) thereafter, the
Lenders from time to time holding Supermarine Acquisition Term Loan Commitments
after giving effect to any assignments permitted by Section 10.4 of this
Agreement.
 
“Supermarine Companies” means, collectively, Supermarine of Santa Monica,
Supermarine of Stewart, ACS, Supermarine Investors, and any Subsidiaries
thereof.
 
“Supermarine FBO Leases” means, collectively, the leases or use agreements with
or on behalf of the relevant Airport Authorities, and other real property leases
and related agreements with the relevant Airport Authorities associated
therewith, relating to the fixed base operations of the Supermarine Companies,
as set forth in Schedule A-1.
 
“Supermarine Investors” means Supermarine Investors, Inc., a California
corporation.
 
“Supermarine of Santa Monica” means Supermarine of Santa Monica, LP, a
California limited partnership.
 
66

--------------------------------------------------------------------------------


“Supermarine of Stewart” means Supermarine of Stewart, LLC, a Delaware limited
liability company.
 
“Supermarine Pro Forma Schedules” has the meaning specified in Section 4.4(f) of
this Agreement.
 
“Supermarine Pro Forma Schedules” has the meaning specified in Section 4.4(f) of
this Agreement.
 
“Supermarine Purchase Agreements” means, collectively, (i) the Business Purchase
Agreement, entered into as of December 21, 2006, by and among David G. Price,
individually and as trustee for the David G. Price 2006 Family Trust dated
January 13, 2006, Dallas P. Price-Van Breda, individually and as trustee for the
Dallas Price-Van Breda 2006 Family Trust dated May 3, 2006, and Supermarine
Aviation, Limited, each as a seller, and Macquarie FBO Holdings LLC, as the
buyer; and (ii) the Membership Interest Purchase Agreement, entered into as of
December 21, 2006, by and among David G. Price, as the seller, and Macquarie FBO
Holdings LLC, as the buyer.
 
“Tax” or “Taxes” means all present or future fees, taxes (including income
taxes, sales taxes, use taxes, stamp taxes, value-added taxes, excise taxes, ad
valorem taxes and property taxes (personal and real, tangible and intangible)),
levies, assessments, withholdings and other charges and impositions of any
nature, plus all related interest, penalties, fines and additions to tax, now or
hereafter imposed by any federal, state, local or foreign government or other
taxing authority.
 
“Technical Advisor” means Leigh Fisher Associates, a division of Jacobs
Consulting Inc., or any other firm reasonably acceptable to the Borrower as the
Administrative Agent shall designate.
 
“Term Loan” has the meaning specified in Section 2.1(a) of this Agreement.
 
“Term Loan Borrowing” means the borrowing consisting of Term Loans made or to be
made by the Term Loan Lenders pursuant to this Agreement.
 
“Term Loan Borrowing Request” means a request by the Borrower for a Term Loan
Borrowing in accordance with Section 2.1 of this Agreement.
 
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
Refinancing Term Loan Commitment, the Trajen Acquisition Term Loan Commitment
and the Supermarine Acquisition Term Loan Commitment.
 
“Term Loan Commitment Period” means the Refinancing Term Loan Commitment Period,
the Trajen Acquisition Term Loan Commitment Period and the Supermarine
Acquisition Term Loan Commitment Period.
 
“Term Loan Lender” means (a) on the Closing Date, the holders of Term Loan
Commitments as set forth on Schedule 2.1 attached to this Agreement, and (b)
thereafter, the Lenders from time to time holding Term Loan Commitments after
giving effect to any assignments permitted by Section 10.4 of this Agreement.
 
67

--------------------------------------------------------------------------------


“Total Funded Debt” means, as of any date of determination, with respect to the
Borrower and its Subsidiaries on a consolidated basis, the outstanding
Obligations under this Agreement.
 
“Trajen” means Trajen Holdings, Inc., a Delaware corporation.
 
“Trajen Acquisition” means the consummation of the purchase of all of the
outstanding Equity Securities of Trajen by the Investor pursuant to the Trajen
Purchase Agreement (as defined in Schedule A-3 hereto) and the assignment of
100% of the ownership interest in such Equity Securities by the Investor to the
Borrower.
 
“Trajen Acquisition Term Loan” has the meaning specified in Section 2.1(a) of
this Agreement.
 
“Trajen Acquisition Term Loan Commitment” means, with respect to each Term Loan
Lender, the commitment of such Term Loan Lender to make Trajen Acquisition Term
Loans to the Borrower pursuant to Section 2.1 of this Agreement, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Loan Lender’s name on Schedule 2.1 attached to this Agreement
under the heading “Trajen Acquisition Term Loan Commitment” or in the Assignment
and Assumption pursuant to which such Term Loan Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
 
“Trajen Acquisition Term Loan Commitment Period” means, with respect to the
Trajen Acquisition Term Loan Commitments, the period from and including the
Closing Date (as defined in this Agreement) to the earliest to occur of
(a) December 31, 2006, (b) the date on which the Available Acquisition Term Loan
Commitments are reduced to zero, and (c) the date of termination of the
aggregate Acquisition Term Loan Commitments.
 
“Trajen Acquisition Term Loan Disbursement Date” means the date of the Borrowing
of Trajen Acquisition Term Loans the proceeds of which will finance a portion of
the acquisition and related costs in connection with the Trajen Acquisition.
 
“Trajen Acquisition Term Loan Lender” means (a) on the Closing Date, the holders
of the Trajen Acquisition Term Loan Commitments as set forth on Schedule 2.1
attached to this Agreement, and (b) thereafter, the Lenders from time to time
holding Trajen Acquisition Term Loan Commitments after giving effect to any
assignments permitted by Section 10.4 of this Agreement.
 
“Trajen FBO Leases” means, collectively, the leases or use agreements with or on
behalf of the relevant Airport Authorities, and other real property leases and
related agreements with the relevant Airport Authorities associated therewith,
relating to the fixed base operations of Trajen and any of Trajen's
Subsidiaries, as set forth in Schedule A-1.
 
68

--------------------------------------------------------------------------------


“Trajen Intellectual Property Security Agreement” has the meaning specified in
Section 4.3(a)(i)(D) of this Agreement.
 
“Trajen Pro Forma Schedules” has the meaning specified in Section 4.2(f) of this
Agreement.
 
“Type” means, with respect to any Loan or Borrowing at any time, the
classification of such Loan or Borrowing in accordance with the type of interest
rate it then bears, whether an interest rate based upon the Base Rate or LIBOR.
 
“Uniform Commercial Code” or “UCC” means the New York Uniform Commercial Code,
as in effect from time to time.
 
“Waiver and Amendment” means the Waiver and Second Amendment to Amended and
Restated Loan Agreement (Supermarine Acquisition Facility), dated as of February
13, 2007, among the Borrower, the Lenders signatory thereto and the
Administrative Agent.
 
Rules of Interpretation
 

 
1.
Definitions of terms shall apply equally to the singular and plural forms of the
terms defined.

 

 
2.
The words "include", "includes" and "including" shall be deemed to be followed
by the phrase "without limitation".

 

 
3.
The word "will" shall be construed to have the same meaning and effect as the
word "shall".

 

 
4.
A reference to a Legal Requirement includes any amendment or modification to
such Legal Requirement, and all regulations, rulings and other Legal Requirement
promulgated under such Legal Requirement.

 

 
5.
A reference to a Person shall be construed to include its successors and
assigns.

 

 
6.
Except as otherwise expressly specified, all accounting terms have the meanings
assigned to them by GAAP, as in effect from time to time.

 

 
7.
A reference in a document to an Article, Section, Exhibit, Schedule, Annex or
Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document.

 

 
8.
Any definition of or reference to any agreement, instrument or other document
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents).

 
69

--------------------------------------------------------------------------------


 

 
9.
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in any document shall refer to such document as a whole and not to any
particular provision of such document.

 

 
10.
References to “days” means calendar days, unless the term “Business Days” shall
be used. References to a time of day means such time in New York, New York,
unless otherwise specified.

 

 
11.
The Loan Documents are the result of negotiations between, and have been
reviewed by the Borrower, the Administrative Agent, each Lender and their
respective counsel. Accordingly, the Loan Documents shall be deemed to be the
product of all parties thereto, and no ambiguity shall be construed in favor of
or against the Borrower, the Administrative Agent or any Lender.

 
 
70

--------------------------------------------------------------------------------


ATTACHMENT IV


Schedule 2.1
to Loan Agreement


Commitments and Pro Rata Shares
 
Lender
Term Loan
Commitment
 
Term Loan
Pro Rata Share
 
 
Revolving
Loan Commitment
Revolving Loan
Pro Rata Share
Mizuho Corporate Bank, Ltd.
$63,333,333.34
 
12.36%
 
$5,000,000
100.00%
Bayerische Landesbank
$68,333,333.33
 
13.33%
 
$0
0.00%
The Governor and Company Bank of Ireland
$68,333,333.33
 
13.33%
 
$0
0.00%
Macquarie Bank Limited
$50,000,000.00
 
9.76%
 
$0
0.00%
Hypo Public Finance USA, Inc.
57,500,000.00
 
11.22%
 
$0
0.00%
DekaBank Deutsche Girozentrale
50,000,000.00
 
9.76%
 
$0
0.00%
Norddeutsche Landesbank Girozentrale
57,500,000.00
 
11.22%
 
$0
0.00%
Landesbank Hessen-Thüringen Girozentrale
30,000,000.00
 
5.85%
 
$0
0.00%
Lloyds TSB Bank plc
20,000,000.00
 
3.90%
 
$0
0.00%
United Overseas Bank Limited
10,000,000.00
 
1.95%
 
$0
0.00%
Banco Santander Central Hispano, S.A., New York Branch
37,500,000.00
 
7.32%
 
$0
0.00%
Total
$512,500,000.00
 
100%
 
$5,000,000
100%



71

--------------------------------------------------------------------------------

